Exhibit 10.2

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY

AGREEMENT

DATED AS OF MAY 27, 2011

AMONG

ROCK-TENN FINANCIAL, INC.,

AS BORROWER,

ROCK-TENN CONVERTING COMPANY,

AS SERVICER,

THE LENDERS AND CO-AGENTS FROM TIME TO TIME PARTY HERETO,

AND

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

AS ADMINISTRATIVE AGENT AND AS FUNDING AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page  

ARTICLE I. THE ADVANCES

     2     

Section 1.1.

   Credit Facility      2     

Section 1.2.

   Increases      3     

Section 1.3.

   Decreases      3     

Section 1.4.

   Deemed Collections; Borrowing Limit      4     

Section 1.5.

   Payment Requirements      5     

Section 1.6.

   Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings      5   

ARTICLE II. PAYMENTS AND COLLECTIONS

     6     

Section 2.1.

   Payments      6     

Section 2.2.

   Collections Prior to Amortization      6     

Section 2.3.

   Collections Following Amortization      7     

Section 2.4.

   Payment Rescission      8   

ARTICLE III. CONDUIT FUNDING

     8     

Section 3.1.

   CP Costs      8     

Section 3.2.

   Calculation of CP Costs      8     

Section 3.3.

   CP Costs Payments      8     

Section 3.4.

   Default Rate      8   

ARTICLE IV. COMMITTED LENDER FUNDING

     9     

Section 4.1.

   Committed Lender Funding      9     

Section 4.2.

   Interest Payments      9     

Section 4.3.

   Selection and Continuation of Interest Periods      9     

Section 4.4.

   Committed Lender Interest Rates      10     

Section 4.5.

   Suspension of the Adjusted Federal Funds Rate and LIBO Rate      10     

Section 4.6.

   Default Rate      11   

ARTICLE V. REPRESENTATIONS AND WARRANTIES

     11     

Section 5.1.

   Representations and Warranties of the Loan Parties      11     

Section 5.2.

   Certain Committed Lender Representations and Warranties      16   

ARTICLE VI. CONDITIONS OF ADVANCES

     17   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page    

Section 6.1.

   Conditions Precedent to Initial Advance      17     

Section 6.2.

   Conditions Precedent to All Advances      17   

ARTICLE VII. COVENANTS

     17     

Section 7.1.

   Affirmative Covenants of the Loan Parties      17     

Section 7.2.

   Negative Covenants of the Loan Parties      27   

ARTICLE VIII. ADMINISTRATION AND COLLECTION

     28     

Section 8.1.

   Designation of Servicer      28     

Section 8.2.

   Duties of Servicer      28     

Section 8.3.

   Collection Notices      30     

Section 8.4.

   Responsibilities of Borrower      30     

Section 8.5.

   Monthly Reports      31     

Section 8.6.

   Servicing Fee      31   

ARTICLE IX. AMORTIZATION EVENTS

     31     

Section 9.1.

   Amortization Events      31     

Section 9.2.

   Remedies      34   

ARTICLE X. INDEMNIFICATION

     34     

Section 10.1.

   Indemnities by the Loan Parties      34     

Section 10.2.

   Increased Cost and Reduced Return      37     

Section 10.3.

   Other Costs and Expenses      39   

ARTICLE XI. THE AGENTS

     40     

Section 11.1.

   Authorization and Action      40     

Section 11.2.

   Delegation of Duties      41     

Section 11.3.

   Exculpatory Provisions      41     

Section 11.4.

   Reliance by Agents      42     

Section 11.5.

   Non-Reliance on Other Agents and Other Lenders      42     

Section 11.6.

   Reimbursement and Indemnification      42     

Section 11.7.

   Agents in their Individual Capacities      43     

Section 11.8.

   Conflict Waivers      43     

Section 11.9.

   UCC Filings      43     

Section 11.10.

   Successor Administrative Agent      43   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page  

ARTICLE XII. ASSIGNMENTS; PARTICIPATIONS; REMOVAL

     44     

Section 12.1.

   Assignments      44     

Section 12.2.

   Participations      49     

Section 12.3.

   Register      49     

Section 12.4

   Federal Reserve      49   

ARTICLE XIII. SECURITY INTEREST

     50     

Section 13.1.

   Grant of Security Interest      50     

Section 13.2.

   Termination after Final Payout Date      50   

ARTICLE XIV. MISCELLANEOUS

     50     

Section 14.1.

   Waivers and Amendments      50     

Section 14.2.

   Notices      51     

Section 14.3.

   Ratable Payments      52     

Section 14.4.

   Protection of Administrative Agent’s Security Interest      52     

Section 14.5.

   Confidentiality      53     

Section 14.6.

   Bankruptcy Petition      54     

Section 14.7.

   Limitation of Liability      54     

Section 14.8.

   CHOICE OF LAW      54     

Section 14.9.

   CONSENT TO JURISDICTION      55     

Section 14.10.

   WAIVER OF JURY TRIAL      55     

Section 14.11.

   Integration; Binding Effect; Survival of Terms      55     

Section 14.12.

   Counterparts; Severability; Section References      56     

Section 14.13.

   Release of Certain Defaulted Receivables      56     

Section 14.14.

   Patriot Act Notice      56   

 

-iii-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit I    Definitions Exhibit II-A    Form of Borrowing Notice Exhibit II-B
   Form of Reduction Notice Exhibit III-A    Places of Business of the Loan
Parties and the Parent; Locations of Records; Federal Employer Identification
Number(s) Exhibit III-B    Title IV ERISA Plans Exhibit IV    Form of Compliance
Certificate Exhibit V    Form of Assignment Agreement Exhibit VI    Form of
Monthly Report Exhibit VII    Form of Performance Undertaking Schedule A   
Commitments Schedule B    Closing Documents Schedule C    Lender Supplement

 

-iv-



--------------------------------------------------------------------------------

Exhibit 10.2

FOURTH AMENDED AND RESTATED CREDIT AND SECURITY

AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of
May 27, 2011 is entered into by and among:

(a) Rock-Tenn Financial, Inc., a Delaware corporation (“Borrower”),

(b) Rock-Tenn Converting Company, a Georgia corporation (“Converting”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),

(c) Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch (“Rabobank”), in its capacity as administrative agent for the
Lenders hereunder or any successor administrative agent hereunder (together with
its successors and assigns hereunder, the “Administrative Agent”) and in its
capacity as funding agent for the Co-Agents and the Lenders or any successor
funding agent hereunder (together with its successors and assigns hereunder, the
“Funding Agent” collectively with the Administrative Agent and the Co-Agents,
the “Agents”), and

(d) the Lenders and the Co-Agents from time to time party hereto,

and amends and restates in its entirety that certain Third Amended and Restated
Credit and Security Agreement dated as of August 14, 2009, as amended prior to
the effectiveness of this Agreement, by and among the Loan Parties, Nieuw
Amsterdam Receivables Corporation, Rabobank, individually and as a Co-Agent,
Toronto Dominion (New York) LLC, individually and as a Co-Agent, and Rabobank,
as Administrative Agent.

Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

Borrower desires to borrow from the Lenders from time to time.

Each Unaffiliated Committed Lender shall, at the request of Borrower, make its
Percentage of such Advance.

The Conduits may, in their absolute and sole discretion, make Advances to
Borrower from time to time. In the event that any Conduit declines to make its
Conduit Group’s Percentage of any Advance, the applicable Conduit’s Committed
Lender(s) shall, at the request of Borrower, make such Conduit Group’s
Percentage of such Advance.

Rabobank has been requested and is willing to act as Administrative Agent and
Funding Agent on behalf of the Lenders in accordance with the terms hereof.



--------------------------------------------------------------------------------

ARTICLE I.

THE ADVANCES

Section 1.1. Credit Facility.

(a) Upon the terms and subject to the conditions hereof, from time to time prior
to the Facility Termination Date:

(i) Borrower may request Advances in an aggregate principal amount at any one
time outstanding not to exceed the lesser of the Aggregate Commitment and the
Borrowing Base (such lesser amount, the “Borrowing Limit”); and

(ii) upon receipt of a copy of each Borrowing Notice, (A) each Unaffiliated
Committed Lender severally agrees to fund a Loan in an amount equal to its
Percentage of the requested Advance specified in such Borrowing Notice, and
(B) each Co-Agent belonging to a Conduit Group shall determine whether its
Conduit, if any, will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice. In the
event that a Co-Agent elects not to have its Conduit make any such Loan to
Borrower, the applicable Co-Agent shall promptly notify the Funding Agent (who
shall promptly notify the Borrower) and, unless Borrower cancels its Borrowing
Notice as to all Lenders, (1) each Unaffiliated Committed Lender severally
agrees to fund a Loan in an amount equal to its Percentage of the requested
Advance, (2) each of such Conduit’s Committed Lenders severally agrees to fund a
Loan in an amount equal to its Pro Rata Share of its Conduit Group’s Percentage
of such Loan and (3) each other Conduit shall fund a Loan in an amount equal to
its Percentage of the required Advance, provided that (x) at no time may the
aggregate principal amount of any Conduit Group’s Loans outstanding, exceed the
lesser of (x) the aggregate amount of such Conduit’s Committed Lenders’
Commitments, and (y) such Conduit Group’s Percentage of the Borrowing Base (such
lesser amount, such Conduit Group’s “Allocation Limit”), and (y) at no time may
the aggregate principal amount of any Unaffiliated Committed Lender’s Loans
outstanding exceed the lesser of (x) such Unaffiliated Committed Lender’s
Commitment and (y) its Percentage of the Borrowing Base (such lesser amount,
such Unaffiliated Committed Lender’s “Allocation Limit”).

Each Advance shall be made ratably amongst the Conduit Groups and the
Unaffiliated Committed Lenders, collectively, in accordance with their
respective Percentages. Each of the Advances, and all other Obligations of
Borrower, shall be secured by the Collateral as provided in Article XIII.
Subject to Sections 1.6(d) and (e), it is the intent of the Conduits, but not
the Committed Lenders, to fund all Advances by the issuance of Commercial Paper.
Borrower shall not make a request for more than six (6) Advances during any
calendar month, and no more than six (6) Advances shall occur, during any
calendar month. No more than two (2) Advances shall occur, during any calendar
week.

 

2



--------------------------------------------------------------------------------

(b) Borrower may, upon at least 10 Business Days’ notice to the Funding Agent
(who shall promptly provide such notice to the Co-Agents), terminate in whole or
reduce in part, ratably among the Committed Lenders in accordance with their
respective Commitments, the unused portion of the Aggregate Commitment; provided
that each partial reduction of the Aggregate Commitment shall be in an amount
equal to $20,000,000 (or a larger integral multiple of $1,000,000 if in excess
thereof) and shall reduce the Commitments of the Committed Lenders ratably in
accordance with their respective Commitments.

Section 1.2. Increases. Not later than 2:00 p.m. (New York City time) on the
second (2nd) Business Day prior to a proposed borrowing, Borrower shall provide
the Funding Agent with written notice of each Advance in the form set forth as
Exhibit II-A hereto (each, a “Borrowing Notice”). The Funding Agent shall
promptly provide each such Borrowing Notice to the Co-Agents. Each Borrowing
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested increase in Aggregate
Principal (which shall not be less than $5,000,000 or a larger integral multiple
of $100,000) and the Borrowing Date and the requested Interest Rate and Interest
Period for any portion to be funded by any Committed Lender. Upon receipt of a
Borrowing Notice, (a) each Unaffiliated Committed Lender severally agrees to
fund a Loan in an amount equal to its Percentage of the requested Advance
specified in such Borrowing Notice, and (b) each Co-Agent shall determine
whether its Conduit will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice. If a
Conduit declines to make its Percentage of a proposed Advance, Borrower may
cancel the Borrowing Notice as to all Lenders or, in the absence of such a
cancellation, the Advance will be made by each Unaffiliated Committed Lender,
each other Conduit and such Conduit’s Committed Lenders. On the date of each
Advance, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each applicable Lender will cause the proceeds of its Loan
comprising a portion of such Advance to be deposited to the Funding Account, in
immediately available funds, no later than 2:30 p.m. (New York City time), an
amount equal to (i) in the case of a Conduit or an Unaffiliated Committed
Lender, its Percentage of the principal amount of the requested Advance or
(ii) in the case of a Conduit’s Committed Lender, each such Committed Lender’s
Pro Rata Share of its Conduit Group’s Percentage of the principal amount of the
requested Advance. The Funding Agent shall remit such funds (to the extent
received in the Funding Account) to the Facility Account, no later than 4:00
p.m. (New York City time) on such date.

Section 1.3. Decreases. Except as provided in Section 1.4, Borrower shall
provide the Funding Agent with prior written notice by 2:00 p.m. (New York City
time) of any proposed reduction of Aggregate Principal in the form of Exhibit
II-B hereto in conformity with the Required Notice Period (each, a “Reduction
Notice”). The Funding Agent shall promptly provide each such Reduction Notice to
the Co-Agents. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Principal shall
occur (which date shall give effect to the applicable Required Notice Period),
and (ii) the amount of Aggregate Principal to be reduced which shall be applied
ratably to the Loans of each of the Lenders in accordance with the principal
amount (if any) thereof (the “Aggregate Reduction”).

 

3



--------------------------------------------------------------------------------

Borrower shall not make a request for more than one (1) Proposed Reduction Date,
and no more than one (1) Aggregate Reduction shall occur, during any calendar
week.

Section 1.4. Deemed Collections; Borrowing Limit.

(a) If on any day:

(i) the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or

(ii) the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or

(iii) the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or

(iv) the Outstanding Balance of any Receivable is less than the amount included
in calculating the Net Pool Balance for purposes of any Monthly Report (for any
reason other than receipt of Collections thereon or such Receivable becoming a
Defaulted Receivable), or

(v) any of the representations or warranties of Borrower set forth in
Section 5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect
to any Receivable,

then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, which Receivable shall then be released
from the Collateral, and, effective as of the date on which the next succeeding
Monthly Report is required to be delivered, the Borrowing Base shall be reduced
by the amount of such Deemed Collection.

(b) Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the aggregate outstanding principal amount of
the Loans from any Unaffiliated Committed Lender or from any Conduit Group
exceeds its Allocation Limit, or the aggregate principal amount of the Loans
outstanding from any Conduit exceeds the Liquidity Commitments of its Conduit
Group’s Committed Lenders pursuant to its Liquidity Agreement divided by 102%,
Borrower shall prepay such Loans by wire transfer to the Funding Agent (for
prompt remittance to the applicable Co-Agent) received not later than 12:00 noon
(New York City time) on the next succeeding Settlement Date in an amount
sufficient to eliminate such excess, together with accrued and unpaid interest
on the amount prepaid (as allocated by the

 

4



--------------------------------------------------------------------------------

applicable Co-Agent), such that after giving effect to such payment the
Aggregate Principal is less than or equal to the Borrowing Limit and each
Conduit Group’s and each Unaffiliated Committed Lender’s respective Percentage
of the Aggregate Principal is less than or equal to the applicable Allocation
Limit.

Section 1.5. Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. For the avoidance of doubt, the delivery
times referenced in the preceding sentence shall only apply to the payment of
amounts due and payable by the Loan Parties. If such amounts are payable to a
Lender they shall be paid to the Funding Account, for the account of such
Lender, until otherwise notified by the Funding Agent on behalf of such Lender.
The Funding Agent shall promptly remit such funds to the applicable Payment
Account. The fees of the Lenders shall be invoiced and paid on a monthly basis
pursuant to Article II hereof. All computations of CP Costs, Interest at the
LIBO Rate, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed. All computations of
Interest at the Alternate Base Rate, the Adjusted Federal Funds Rate or the
Default Rate shall be made on the basis of a year of 365 days (or 366 days, when
appropriate) for the actual number of days elapsed. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day.

Section 1.6. Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.

(a) Each Advance hereunder shall be made ratably by the Unaffiliated Committed
Lenders and the Conduit Groups, collectively, in accordance with their
respective Percentages.

(b) Each Advance hereunder shall consist of one or more Loans made by (i) each
Unaffiliated Committed Lender and (ii) the Conduits and/or the Committed Lenders
in their Conduit Groups.

(c) Each Lender funding any Loan shall cause the principal amount thereof to be
wire transferred to the Funding Account (or to such other account as may be
specified by Borrower in its Borrowing Notice) in immediately available funds as
soon as possible and to be received by the Funding Agent in no event later than
2:30 p.m. (New York City time) on the applicable Borrowing Date. The Funding
Agent shall promptly remit such funds (to the extent received in the Funding
Account) to the Facility Account and in no event later than 4:00 p.m. (New York
City time) on the applicable Borrowing Date. Any funds received in the Facility
Account after 4:00 p.m. on any Business Day shall be deemed to be received on
the next succeeding Business Day.

 

5



--------------------------------------------------------------------------------

(d) While it is the intent of each Conduit (but not of any Committed Lender) to
fund and maintain each requested Advance through the issuance of Commercial
Paper, the parties acknowledge that if any Conduit is unable, or determines that
it is undesirable, to issue Commercial Paper to fund all or any portion of its
Loans, or is unable to repay such Commercial Paper upon the maturity thereof,
such Conduit shall put all or any portion of its Loans to the Committed Lenders
in its Conduit Group at any time pursuant to its applicable Liquidity Agreement
to finance or refinance the necessary portion of its Loans through a Liquidity
Funding to the extent available. The Liquidity Fundings may be Alternate Base
Rate Loans, Adjusted Federal Funds Rate Loans or LIBO Rate Loans, or a
combination thereof, selected by Borrower in accordance with Article IV and
agreed to by the applicable Co-Agent. Regardless of whether a Liquidity Funding
constitutes the direct funding of a Loan, an assignment of a Loan made by a
Conduit or the sale of one or more participations in a Loan made by a Conduit,
each Committed Lender in such Conduit’s Conduit Group participating in a
Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrower in the amount of
its Liquidity Funding.

(e) Nothing herein shall be deemed to commit any Conduit to make Loans.

ARTICLE II.

PAYMENTS AND COLLECTIONS

Section 2.1. Payments. Borrower hereby promises to pay:

(a) subject to Section 9.2, the Aggregate Principal on and after the Facility
Termination Date as and when Collections are received; provided, that the
outstanding principal of all Loans relating to any Prepaid Lender shall be
payable on and after the related Prepayment Date as and when Collections are
received and in accordance with Section 2.2;

(b) the fees set forth in the Fee Letter and the Funding Agent Fee Letter on the
dates specified therein;

(c) all accrued and unpaid Interest and CP Costs on the Loans on each Settlement
Date applicable thereto; and

(d) all Broken Funding Costs and Indemnified Amounts upon demand.

Section 2.2. Collections Prior to Amortization. On each Settlement Date prior to
the Amortization Date, the Servicer shall deposit to the Funding Account (and
the Funding Agent shall promptly remit such funds to each applicable Payment
Account, for distribution to the applicable Lenders), a portion of the
Collections received by it during the preceding Settlement Period (after
deduction of its Servicing Fee) equal to the sum of the following amounts for
application to the Obligations in the order specified:

 

6



--------------------------------------------------------------------------------

first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,

second, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any) that are then due and owing,

third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to any Lender or its Co-Agent,

fourth, if required under Section 1.3 or 1.4, to the ratable reduction of the
outstanding principal of each of the Loans, and

fifth, for the ratable payment of all other unpaid Obligations of Borrower
(including Prepaid Lender Amounts), if any, that are then due and owing.

The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions. Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this
Section 2.2, shall be shared ratably (within each priority) among the applicable
payees in accordance with the amount of such Obligations owing to each of them
in respect of each such priority.

Section 2.3. Collections Following Amortization. On the Amortization Date and on
each day thereafter, the Servicer shall set aside and hold in trust, for the
Secured Parties, all Collections received on such day. On and after the
Amortization Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Administrative Agent (as directed by any Co-Agent)
(after deduction of any accrued and unpaid Servicing Fee as of such date) remit
to the Funding Account of the amounts set aside and held in trust pursuant to
the preceding sentence. The Funding Agent shall promptly remit the applicable
Percentage of such funds to each applicable Payment Account, and apply such
amounts to reduce the Obligations of Borrower as follows:

first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,

second, to the reimbursement of each Unaffiliated Committed Lender’s or the
applicable Conduit Group’s Percentage of the costs of collection and enforcement
of this Agreement incurred by the Administrative Agent and the Funding Agent,

third, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any),

fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,

fifth, to the ratable reduction of such Unaffiliated Committed Lender’s or such
Conduit Group’s Percentage of the Aggregate Principal,

 

7



--------------------------------------------------------------------------------

sixth, for the ratable payment of all other unpaid Obligations of Borrower, and

seventh, after the Final Payout Date, to Borrower.

Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.

Section 2.4. Payment Rescission. No payment of any of the Obligations shall be
considered paid or applied hereunder to the extent that, at any time, all or any
portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Funding Account
the full amount thereof, plus Interest on such amount at the Default Rate from
the date of any such rescission, return or refunding to the date of payment. The
Funding Agent shall promptly remit such funds to the applicable Payment Account
(for application to the Person or Persons who suffered such rescission, return
or refund).

ARTICLE III.

CONDUIT FUNDING

Section 3.1. CP Costs. Borrower shall pay CP Costs with respect to the principal
balance of each Conduit’s Loans from time to time outstanding.

Section 3.2. Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Monthly Reporting Date, each Conduit shall calculate
the aggregate amount of CP Costs applicable to its CP Rate Loans for the
Calculation Period then most recently ended and shall notify the Funding Agent,
who shall promptly notify Borrower of such aggregate amount, not later than the
2nd Business Day immediately preceding such Monthly Reporting Date.

Section 3.3. CP Costs Payments. (a) With respect to CP Rate Loans made by a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to the Funding
Account for further remittance by the Funding Agent to each of the Co-Agents
(for the benefit of its respective Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the principal associated with all such
CP Rate Loans of such Conduit for the calendar month then most recently ended
and (b) with respect to CP Rate Loans made by a Conduit that is not a Pooled
Fund Conduit, on each Settlement Date, Borrower shall pay to the Funding Account
for further remittance by the Funding Agent to each of the Co-Agents (for the
benefit of its respective Conduit) an aggregate amount equal to all accrued and
unpaid CP Costs in respect of the principal associated with all such CP Rate
Loans of such Conduit, in each case in accordance with Article II.

Section 3.4. Default Rate. From and after the occurrence of an Amortization
Event, all Loans of the Conduits shall accrue Interest at the Default Rate.

 

8



--------------------------------------------------------------------------------

ARTICLE IV.

COMMITTED LENDER FUNDING

Section 4.1. Committed Lender Funding. Prior to the occurrence of an
Amortization Event, the outstanding principal balance of each Loan made by an
Unaffiliated Committed Lender and each Liquidity Funding shall accrue interest
for each day during its Interest Period at either the LIBO Rate, the Adjusted
Federal Funds Rate or the Alternate Base Rate in accordance with the terms and
conditions hereof. Until Borrower gives notice to the Funding Agent (who shall
promptly forward such notice to the applicable Co-Agent) of another Interest
Rate in accordance with Section 4.4, the initial Interest Rate for any Loan
transferred to the Committed Lenders in its Conduit Group by the applicable
Conduit pursuant to its Liquidity Agreement shall be the Adjusted Federal Funds
Rate or Alternate Base Rate (unless the Default Rate is then applicable). If the
applicable Committed Lenders in a Conduit Group acquire by assignment from the
applicable Conduit any Loan pursuant to a Liquidity Agreement, each Loan so
assigned shall each be deemed to have an Interest Period commencing on the date
of any such assignment.

Section 4.2. Interest Payments. On the Settlement Date for each Loan of an
Unaffiliated Committed Lender and each Liquidity Funding, Borrower shall pay to
the Funding Account for further remittance by the Funding Agent to the
applicable Co-Agent (for the benefit of the related Committed Lenders) an
aggregate amount equal to the accrued and unpaid Interest on each such Loan or
Liquidity Funding in accordance with Article II.

Section 4.3. Selection and Continuation of Interest Periods.

(a) Borrower shall from time to time request Interest Periods for the Loans of
each Unaffiliated Committed Lender and the Liquidity Fundings, provided that if
at any time any such Loan of such Unaffiliated Committed Lender or Liquidity
Funding is outstanding, Borrower shall always request Interest Periods such that
at least one Interest Period shall end on the date specified in clause (A) of
the definition of Settlement Date; and provided further, that the decision as to
whether a Conduit will utilize Liquidity Fundings shall reside with the
applicable Co-Agent and not with Borrower.

(b) Borrower or the applicable Committed Lender (or, if applicable, such
Committed Lender’s Co-Agent), upon notice to and consent by the other received
at least three (3) Business Days prior to the end of an Interest Period (the
“Terminating Tranche”) for any Loan of any Unaffiliated Committed Lender or
Liquidity Funding, may, effective on the last day of the Terminating Tranche:
(i) divide any such Loan or Liquidity Funding into multiple Loans or Liquidity
Fundings, as the case may be, (ii) combine any such Loan of such Unaffiliated
Committed Lender or Liquidity Funding with one or more other Loans of such
Unaffiliated Committed Lender or Liquidity Fundings, as applicable, that have a
Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Loan of such Unaffiliated Committed

 

9



--------------------------------------------------------------------------------

Lender or Liquidity Funding with a new Loan or Liquidity Funding, as applicable,
to be made by the Committed Lenders on the day such Terminating Tranche ends.

Section 4.4. Committed Lender Interest Rates. Subject to Section 4.5, the
initial Interest Rate for any Loan of each Unaffiliated Committed Lender and
each Liquidity Funding shall be the LIBO Rate (unless the Default Rate is then
applicable). If, in such case, the LIBO Rate is not available pursuant to
Section 4.5, such Committed Lender may fund such Loan at Adjusted Federal Funds
Rate or Alternate Base Rate. Borrower shall by 12:00 noon (New York City time):
(i) at least two (2) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as the Interest
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate or the
Adjusted Federal Funds Rate is being requested as a new Interest Rate, give the
Funding Agent irrevocable notice of the applicable Interest Rate for the Loan or
Liquidity Funding associated with such Terminating Tranche. The Funding Agent
shall promptly provide such notice to the applicable Co-Agent. The initial
Interest Rate for any Loan transferred by a Conduit to the Committed Lenders in
its Conduit Group pursuant to its Liquidity Agreement shall be the LIBO Rate
(unless the Default Rate is then applicable). If, in such event, the LIBO Rate
is not available pursuant to Section 4.5, such Committed Lenders may fund such
Loan at Adjusted Federal Funds Rate or Alternate Base Rate.

Section 4.5. Suspension of the Adjusted Federal Funds Rate and LIBO Rate

(a) If any Committed Lender notifies the Funding Agent (who shall promptly
provide such notice to the Borrower) that it has determined that funding at a
LIBO Rate or the Adjusted Federal Funds Rate would violate any applicable law,
rule, regulation, or directive of any Governmental Authority, whether or not
having the force of law, or any applicable provision of the related Liquidity
Agreement, or that (i) deposits of a type and maturity appropriate to match-fund
its Loan or Liquidity Funding at a LIBO Rate are not available or (ii) a LIBO
Rate or the Adjusted Federal Funds Rate does not accurately reflect the cost of
acquiring or maintaining a Loan or Liquidity Funding at such rate, then such
Committed Lender may suspend the availability of such LIBO Rate or the Adjusted
Federal Funds Rate, as the case may be, for such Committed Lender and require
Borrower to select (by notice to the Funding Agent) a different Interest Rate
for such Loan or Liquidity Funding; provided, however, that in no event may
Borrower select the CP Rate for any Loan of a Committed Lender or any Liquidity
Funding.

(b) If less than all of the Committed Lenders in a Conduit Group give a notice
to Funding Agent (who shall promptly provide such notice to Borrower) pursuant
to Section 4.5(a), each Committed Lender in such Conduit Group which gave such a
notice shall be obliged, at the request of Borrower, the applicable Conduit or
the applicable Co-Agent, to assign all of its rights and obligations hereunder
to (i) another Committed Lender in such Conduit Group, or (ii) another funding
entity nominated by Borrower or, if applicable, such Committed Lender’s Co-Agent
that is an Eligible Assignee willing to participate in this Agreement through
the Scheduled Termination Date in the place of such notifying Committed Lender;
provided that (i) the notifying Committed Lender receives payment in full,
pursuant to an Assignment Agreement, of all

 

10



--------------------------------------------------------------------------------

Obligations owing to it (whether due or accrued), and (ii) the replacement
Committed Lender otherwise satisfies the requirements of Section 12.1(b).

Section 4.6. Default Rate. From and after the occurrence of an Amortization
Event, all Loans of any Unaffiliated Committed Lender and all Liquidity Fundings
shall accrue Interest at the Default Rate.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1. Representations and Warranties of the Loan Parties. Each Loan Party
hereby represents and warrants to the Agents and the Lenders, as to itself, as
of the date hereof, as of the date of each Advance and as of each Settlement
Date that:

(a) Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Loan Party is validly existing and in
good standing under the laws of its state of organization. Such Loan Party is
duly qualified to do business and is in good standing as a foreign entity, and
has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold would not reasonably be expected to have a Material Adverse
Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such Loan
Party is a party have been duly executed and delivered by such Loan Party.

(c) No Conflict. The execution and delivery by such Loan Party of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws, (ii) any law, rule or
regulation applicable to it, (iii) any restrictions under any agreement,
contract or instrument to which it is a party or by which it or any of its
property is bound, or (iv) any order, writ, judgment, award, injunction or
decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.

 

11



--------------------------------------------------------------------------------

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.

(e) Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Loan Party’s knowledge, threatened, against or affecting such
Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that would reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or Governmental Authority.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Loan Party is a party constitute the legal, valid and binding obligations
of such Loan Party enforceable against such Loan Party in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. All information heretofore furnished by such Loan
Party or any of its Affiliates to the Agents or the Lenders for purposes of or
in connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Loan Party or any of its Affiliates to the Agents or
the Lenders will be, true and accurate in every material respect on the date
such information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.

(h) Use of Proceeds. Borrower represents and warrants that no proceeds of any
Advance hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, (A) Section 7.2(e) of this Agreement or (B) Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i) Good Title. Borrower represents and warrants that: (i) Borrower is the legal
and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents, and (ii) there have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
ownership interest in each Receivable, its Collections and the Related Security.

(j) Perfection. Borrower represents and warrants that: (i) this Agreement is
effective to create a valid security interest in favor of the Administrative

 

12



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, free and clear of any Adverse Claim except as created by the
Transaction Documents, and (ii) there have been or (within 2 Business Days after
the date of any Advance) will be duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Secured Parties) security interest in the Collateral. Each of the
Loan Parties represents and warrants that such Loan Party’s jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a filing, record or registration system as a condition or
result of such a security interest’s obtaining priority over the rights of a
lien creditor which respect to collateral.

(k) Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III-A
or such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III-A.

(l) Collections. The conditions and requirements set forth in Section 7.1(j) and
Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III-A to the Receivables Sale Agreement. While Borrower has granted
Servicer access to the Lock-Boxes and Collection Accounts prior to delivery of a
Collection Notice, Borrower has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.

(m) Material Adverse Effect. (i) The initial Servicer represents and warrants
that since September 30, 2010, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
or the ability of the initial Servicer to perform its obligations under this
Agreement, and (ii) Borrower represents and warrants that since the date of this
Agreement, no event has occurred that would have a material adverse effect on
(A) the financial condition or operations of Borrower, (B) the ability of
Borrower to perform its obligations under the Transaction Documents, or (C) the
collectibility of the Receivables generally or any material portion of the
Receivables.

(n) Names. Borrower represents and warrants that: (i) the name in which Borrower
has executed this Agreement is identical to the name of Borrower as indicated on
the public record of its state of organization which shows Borrower to have been
organized, and (ii) in the past five (5) years, Borrower has not used any
corporate

 

13



--------------------------------------------------------------------------------

names, trade names or assumed names other than the name in which it has executed
this Agreement.

(o) Ownership of Borrower. Rock-Tenn Company owns, directly or indirectly, 100%
of the issued and outstanding Equity Interest of Borrower, free and clear of any
Adverse Claim. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Borrower.

(p) Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

(q) Compliance with Law. Such Loan Party has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. Such Loan Party has complied
in all material respects with the Credit and Collection Policy with regard to
each Receivable and the related Contract, and has not made any change to such
Credit and Collection Policy, except such material change as to which the
Administrative Agent has been notified in accordance with Section 7.1(a)(vii).

(s) Payments to Applicable Originator. Borrower represents and warrants that:
(i) with respect to each Receivable transferred to Borrower under the
Receivables Sale Agreement, Borrower has given reasonably equivalent value to
the applicable Originator in consideration therefor and such transfer was not
made for or on account of an antecedent debt, and (ii) no transfer by any
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. Borrower represents and warrants that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

 

14



--------------------------------------------------------------------------------

(u) Eligible Receivables. Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Monthly Report was an Eligible Receivable
on such date.

(v) Borrowing Limit. Immediately after giving effect to each Advance and each
settlement on any Settlement Date hereunder, the Aggregate Principal is less
than or equal to the Borrowing Limit.

(w) Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

(x) OFAC. None of the Loan Parties nor any Subsidiary or Affiliate of any Loan
Party (a) is a Sanctioned Person, (b) does business in a Sanctioned Country or
with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC or (c) does business in such country or with any
such agency, organization or person, in violation of the economic sanctions of
the United States administered by OFAC.

(y) ERISA. (i) Identification of Plans. Except as disclosed on Exhibit III-B, as
of the closing date or as of the last date Exhibit III-B was updated to reflect
the establishment of a new plan in accordance with Section 7.1(b)(vii), none of
the Loan Parties, their Restricted Subsidiaries or any of their respective ERISA
Affiliates maintains or contributes to, or has during the past seven (7) years
maintained or contributed to, any material Plan that is subject to Title IV of
ERISA.

(ii) Compliance. Each Plan maintained by the Loan Parties and their Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, and the Loan Parties and their Restricted
Subsidiaries are subject to no tax or penalty with respect to any Plan of such
Person or any ERISA Affiliate thereof, including, without limitation, any tax or
penalty under Title I or Title IV of ERISA or under Chapter 43 of the Tax Code,
or any tax or penalty resulting from a loss of deduction under Sections 162,
404, or 419 of the Tax Code, where the failure to comply with such laws, and
such taxes and penalties, together with all other liabilities referred to in
this Section 5.1(y) (taken as a whole), would in the aggregate have a Material
Adverse Effect.

(iii) Liabilities. None of the Loan Parties or any of their Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Loan Parties, their Restricted Subsidiaries and
their respective ERISA Affiliates, including, without limitation, any
liabilities arising from Titles I or IV of ERISA, other than obligations to fund
benefits under an ongoing Plan and to pay current contributions, expenses and
premiums with respect to such Plans, where such liabilities, together with all
other liabilities referred to in this Section 5.1(y) (taken as a whole), would
in the aggregate have a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(iv) Funding. Each Loan Party and their Restricted Subsidiaries and, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect. No Loan Party is subject to any liabilities with respect to
post-retirement medical benefits in any amounts which, together with all other
liabilities referred to in this Section 5.1(y) (taken as a whole), would have a
Material Adverse Effect if such amounts were then due and payable.

(v) ERISA Event. No ERISA Event has occurred or is reasonably expected to occur,
except for such ERISA Events that individually or in the aggregate would not
have a Material Adverse Effect.

Section 5.2. Certain Committed Lender Representations and Warranties. Each
Committed Lender hereby represents and warrants to the Administrative Agent, the
Funding Agent, the applicable Co-Agent, the applicable Conduit (if any), and the
Loan Parties that:

(a) Existence and Power. Such Committed Lender is a banking association or a
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all organizational power to perform its obligations hereunder and under its
Liquidity Agreement, if applicable.

(b) No Conflict. The execution and delivery by such Committed Lender of this
Agreement and its Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate
(i) its certificate or articles of incorporation or association or by-laws or
other organizational documents, (ii) any law, rule or regulation applicable to
it, (iii) any restrictions under any agreement, contract or instrument to which
it is a party or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on its assets. This Agreement and, if applicable, its Liquidity Agreement have
been duly authorized, executed and delivered by such Committed Lender.

(c) Governmental Authorization. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Committed Lender of this Agreement or, if
applicable, its Liquidity Agreement and the performance of its obligations
hereunder or thereunder.

(d) Binding Effect. Each of this Agreement and, if applicable, its Liquidity
Agreement constitutes the legal, valid and binding obligation of such

 

16



--------------------------------------------------------------------------------

Committed Lender enforceable against such Committed Lender in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

ARTICLE VI.

CONDITIONS OF ADVANCES

Section 6.1. Conditions Precedent to Initial Advance. The initial Advance under
this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition shall have been satisfied, (c) the Agents shall have received all fees
and expenses required to be paid on such date pursuant to the terms of this
Agreement, the Funding Agent Fee Letter and the Fee Letter and (d) the SSCC
Acquisition shall have occurred.

Section 6.2. Conditions Precedent to All Advances. Each Advance and each
rollover or continuation of any Advance shall be subject to the further
conditions precedent that (a) the Agents shall have received on or prior to the
date thereof, in form and substance satisfactory to the Agents, all Monthly
Reports as and when due under Section 8.5; (b) the Facility Termination Date
shall not have occurred; (c) the Agents shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):

(i) the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be) as though made on and as of such date;

(ii) no event has occurred and is continuing, or would result from such Advance
(or the continuation thereof), that will constitute (A) an Amortization Event or
(B) an Unmatured Amortization Event; and

(iii) after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Borrowing Limit.

ARTICLE VII.

COVENANTS

Section 7.1. Affirmative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, as set forth below:

(a) Financial Reporting. Such Loan Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents:

 

17



--------------------------------------------------------------------------------

(i) Annual Reporting. Within 90 days after the close of each of its respective
fiscal years: (A) audited, unqualified, consolidated financial statements (which
shall include consolidated balance sheets, statements of income and retained
earnings and a statement of cash flows) for Rock-Tenn Company for such fiscal
year certified in a manner acceptable to the Agents by independent public
accountants reasonably acceptable to the Agents, and (B) financial statements
(which shall include balance sheets, statements of income and retained earnings
and a statement of cash flows) for Borrower for such fiscal year certified in a
manner acceptable to the Agents by an Authorized Officer of Borrower.

(ii) Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years: (A) consolidated
balance sheets of Rock-Tenn Company as at the close of each such period and
consolidated statements of income and retained earnings and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer, and
(B) balance sheets of Borrower as at the close of each such period and
statements of income and retained earnings and a statement of cash flows for the
period from the beginning of such fiscal year to the end of such quarter, all
certified by its treasurer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Loan Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly upon the filing thereof, copies of all registration
statements and annual, quarterly, monthly or other regular reports which any
Loan Party or any of its Affiliates files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice (A) indicating such change or amendment, and (B) if such proposed
change or amendment would be reasonably likely to adversely affect the

 

18



--------------------------------------------------------------------------------

collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agents’ consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Loan Party as any Agent may from
time to time reasonably request in order to protect the interests of the
Administrative Agent and the Lenders under or as contemplated by this Agreement.

(b) Notices. Such Loan Party will notify the Agents in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Unmatured Amortization Events. The occurrence of each
Amortization Event and each Unmatured Amortization Event, by a statement of an
Authorized Officer of such Loan Party.

(ii) Termination Date. The occurrence of the Termination Date under the
Receivables Sale Agreement.

(iii) Notices under Receivables Sale Agreement. Copies of all notices delivered
under the Receivables Sale Agreement.

(iv) Downgrade of Performance Guarantor. Any downgrade in the rating of any Debt
of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected and
the nature of such change.

(v) Material Adverse Effect. The occurrence of any other event or condition that
has had, or would reasonably be expected to have, a Material Adverse Effect.

(vi) Independent Director. The decision to appoint a new director of the
Borrower as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) Business Days prior to the effective
date of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”

(vii) ERISA Plans. An updated copy of Exhibit III-B, if the Parent, the Loan
Parties and/or any of their respective Restricted Subsidiaries have established
a new material Plan since the Closing Date or since the date such Exhibit III-B
was last updated, which shall be delivered concurrently with the delivery of the
financial statements described in Section 7.1(a)(ii).

(c) Compliance with Laws and Preservation of Corporate Existence. Such Loan
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a

 

19



--------------------------------------------------------------------------------

Material Adverse Effect. Such Loan Party will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Loan Party will furnish to the Funding Agent such information
with respect to it and the Receivables as may be reasonably requested by each of
the Co-Agents from time to time. To obtain such information, a Co-Agent shall
submit its information request to the Funding Agent and the Funding Agent shall
forward such request to the applicable Loan Party. The applicable Loan Party
shall provide such information to the Funding Agent who will then forward it to
the Co-Agent who requested the information. The Loan Parties shall have no
obligation to respond to requests for information which is submitted directly to
the Loan Parties. Such Loan Party will, from time to time during regular
business hours as requested by any Co-Agent upon reasonable notice and at the
sole cost of such Loan Party, permit a third party reasonably acceptable to the
Required Committed Lenders (and shall cause each Originator to permit such third
party): (i) to examine and make copies of and abstracts from all Records in the
possession or under the control of such Person relating to the Collateral,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person’s financial condition or the Collateral or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of Borrower or the
Servicer having knowledge of such matters (each of the foregoing examinations
and visits, a “Review”); provided, however, that, so long as no Amortization
Event has occurred and is continuing, (A) the Loan Parties shall only be
responsible for the costs and expenses of the first Review conducted in each
calendar year, (B) the Agents, collectively, will not request more than three
(3) Reviews in any one calendar year and (C) the scope of any such Review shall
be as reasonably and mutually agreed upon by the Co-Agents. The first Review in
each calendar year shall be conducted solely at the request of the
Administrative Agent. Each Review (other than the first Review occurring during
any calendar year) shall be conducted solely at the request of the Required
Committed Lenders. The Co-Agents (on behalf of the Lenders) shall be responsible
for the costs and expenses incurred in connection with each Review (other than
the first Review occurring during any calendar year) in an amount equal to its
Percentage or Pro Rata Share of its Conduit Group’s Percentage, as applicable.
For the avoidance of doubt, following the occurrence and during the continuation
of an Amortization Event, there shall be no limitation placed upon the number of
Reviews conducted at the sole cost and expense of a Loan Party under this
Section 7.1(d). The Loan Parties agree that the Loan Parties shall participate
in a due diligence meeting to occur once per calendar year prior to the
anniversary of the Closing Date subject to terms and conditions that are
reasonably satisfactory to the Co-Agents.

(e) Keeping and Marking of Records and Books.

 

20



--------------------------------------------------------------------------------

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agents notice of any material
change in the administrative and operating procedures referred to in the
previous sentence.

(ii) Such Loan Party will (and will cause each Originator to): (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Administrative
Agent’s security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Loan Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all respects
with the Credit and Collection Policy in regard to each Receivable and the
related Contract.

(g) Maintenance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement and the Performance Undertaking,
such that it does not amend, restate, supplement, cancel, terminate or otherwise
modify the Receivables Sale Agreement or the Performance Undertaking, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or the
Performance Undertaking or otherwise grant any indulgence thereunder, without
(in each case) the prior written consent of the Agents. Borrower will, and will
require each Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Borrower under the
Receivables Sale Agreement. Borrower will take all actions to perfect and
enforce its rights and interests (and the rights and interests of the Agents and
the Lenders as assignees of Borrower) under the Receivables Sale Agreement as
any of the Agents may from time to time reasonably request, including, without
limitation, making claims to which it may be entitled under any indemnity,
reimbursement or similar provision contained in the Receivables Sale Agreement.

 

21



--------------------------------------------------------------------------------

(h) Ownership. Borrower will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties) including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s interest in such Collateral and such other
action to perfect, protect or more fully evidence the interest of Borrower
therein as any of the Agents may reasonably request, and (ii) establish and
maintain, in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all
Collateral, free and clear of any Adverse Claims, including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Secured Parties)
security interest in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent for the benefit of
the Secured Parties as any of the Agents may reasonably request.

(i) Lenders’ Reliance. Borrower acknowledges that the Agents and the Lenders are
entering into the transactions contemplated by this Agreement in reliance upon
Borrower’s identity as a legal entity that is separate from each Originator.
Therefore, from and after the date of execution and delivery of this Agreement,
Borrower shall take all reasonable steps, including, without limitation, all
steps that any Agent or any Lender may from time to time reasonably request, to
maintain Borrower’s identity as a separate legal entity and to make it manifest
to third parties that Borrower is an entity with assets and liabilities distinct
from those of each Originator and any Affiliates thereof (other than Borrower)
and not just a division of any Originator or any such Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, Borrower will:

(i) maintain books, financial records and bank accounts in a manner so that it
will not be difficult or costly to segregate, ascertain and otherwise identify
the assets and liabilities of Borrower;

(ii) not commingle any of its assets, funds, liabilities or business functions
with the assets, funds, liabilities or business functions of any other person or
entity except for payments that may be received in any Lock-Box prior to 30 days
after the date of this Agreement;

(iii) observe all appropriate corporation procedures and formalities;

(iv) pay its own liabilities, losses and expenses only out of its own funds;

(v) maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles,

 

22



--------------------------------------------------------------------------------

consistently applied, showing its assets and liabilities separate and distinct
from those of any other person or entity;

(vi) pay or bear the cost (or if such statements are consolidated, the pro-rata
cost) of the preparation of its financial statements, and have such financial
statements audited by a certified public accounting firm that is not affiliated
with Borrower or its Affiliates;

(vii) not guarantee or become obligated for the debts or obligations of any
other entity or person;

(viii) not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;

(ix) hold itself out as an entity separate and distinct from any other person or
entity (including its Affiliates);

(x) correct any known misunderstanding regarding its separate identity;

(xi) use separate stationery, business cards, purchase orders, invoices, checks
and the like bearing its own name;

(xii) compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;

(xiii) to the extent that Borrower and any of its Affiliates occupy any premises
in the same location, allocate fairly, appropriately and nonarbitrarily any rent
and overhead expenses among and between such entities with the result that each
entity bears its fair share of all such rent and expenses;

(xiv) to the extent that Borrower and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that each such entity will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;

(xv) to the extent that Borrower and any of its Affiliates jointly contract or
do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that each
such entity bears its fair share of all such costs and expenses;

(xvi) to the extent Borrower contracts or does business with vendors or service
providers where the goods or services are wholly or partially for the benefit of
its Affiliates, allocate fairly, appropriately and nonarbitrarily any costs
incurred in so doing to the entity for whose benefit such goods or services

 

23



--------------------------------------------------------------------------------

are provided, with the result that each such entity bears its fair share of all
such costs;

(xvii) not make any loans to any person or entity (other than such intercompany
loans between Borrower and each Originator contemplated by this Agreement) or
buy or hold any indebtedness issued by any other person or entity (except for
cash and investment-grade securities);

(xviii) conduct its own business in its own name;

(xix) hold all of its assets in its own name;

(xx) maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;

(xxi) not pledge its assets for the benefit of any other Person;

(xxii) not identify itself as a division or department of any other entity;

(xxiii) maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;

(xxiv) conduct transactions between Borrower and third parties in the name of
Borrower and as an entity separate and independent from each of its Affiliates;

(xxv) cause representatives and agents of Borrower to hold themselves out to
third parties as being representatives or agents, as the case may be, of
Borrower;

(xxvi) cause transactions and agreements between Borrower, on the one hand, and
any one or more of its Affiliates, on the other hand (including transactions and
agreements pursuant to which the assets or property of one is used or to be used
by the other), to be entered into in the names of the entities that are parties
to the transaction or agreement, to be formally documented in writing and to be
approved in advance by the Board (including the affirmative vote of the
Independent Director);

(xxvii) cause the pricing and other material terms of all such transactions and
agreements to be established at the inception of the particular transaction or
agreement on commercially reasonable terms (substantially similar to the terms
that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);

 

24



--------------------------------------------------------------------------------

(xxviii) not acquire or assume the obligations or acquire the securities of its
Affiliates or owners, including partners of its Affiliates, provided, however,
that notwithstanding the foregoing, Borrower is authorized to engage in and
consummate each of the transactions contemplated by each Transaction Document
and Borrower is authorized to perform its obligations under each Transaction
Document;

(xxix) maintain its corporate charter in conformity with this Agreement, such
that (A) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(B) its corporate charter, at all times from and after June 30, 2011 while this
Agreement is in effect, requires that the Board of Directors of the Borrower
shall at all times include at least one “Independent Director” as such term is
defined herein.

(xxx) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and

(xxxi) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by King & Spalding, as
counsel for Borrower, in connection with the closing or initial Advance under
this Agreement and relating to substantive consolidation issues, and in the
certificates accompanying such opinion, remain true and correct in all material
respects at all times.

(j) Collections. Such Loan Party will cause (1) all proceeds from all Lock-Boxes
to be directly deposited by a Collection Bank into a Collection Account and
(2) each Lock-Box and Collection Account to be subject at all times to a
Collection Account Agreement that is in full force and effect. In the event any
payments relating to the Collateral are remitted directly to Borrower or any
Affiliate of Borrower, Borrower will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposit into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Lenders. Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Administrative Agent as contemplated by this Agreement
and except for access granted to Servicer prior to delivery of Collection
Notices.

 

25



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, in the event that,
prior to the occurrence of an Amortization Event or Unmatured Amortization
Event, a Collection Bank provides notice to any party hereto of its election to
terminate without cause the related Collection Account Agreement, the
Administrative Agent, the Servicer and the Borrower shall cooperate in good
faith in order to execute a replacement collection account agreement that is
mutually acceptable to the Borrower and the Administrative Agent.

(k) Taxes. Such Loan Party will file all tax returns and reports required by law
to be filed by it and will promptly pay all taxes and governmental charges at
any time owing, except any such taxes which are not yet delinquent or are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books. Borrower will pay when due any and all present and future stamp,
documentary, and other similar taxes and governmental charges payable in
connection with the Receivables, and hold each of the Indemnified Parties
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission to pay such taxes and governmental charges.

(l) Payment to Applicable Originator. With respect to any Receivable purchased
by Borrower from any Originator, such sale shall be effected under, and in
strict compliance with the terms of, the Receivables Sale Agreement, including,
without limitation, the terms relating to the amount and timing of payments to
be made to such Originator in respect of the purchase price for such Receivable.

(m) Amendment of Parent Credit Agreement. Borrower or Servicer shall provide
written notice to the Administrative Agent and the Funding Agent of any proposed
amendment to the Parent Credit Agreement on or after the date hereof that would
alter the definitions of “Applicable Percentage” or “Leverage Ratio” contained
therein or that would alter in any way the manner in which “Applicable
Percentage” or “Leverage Ratio” are determined under the Parent Credit
Agreement, in each case, not later than five Business Days prior to the
effectiveness of any such amendment. The Funding Agent shall promptly provide
any such notice to each Co-Agent.

(n) Notice of Leverage Ratio. On each Interest Determination Date (as defined in
the Parent Credit Agreement, as in effect on the date hereof), the Servicer
shall provide to the Administrative Agent and the Funding Agent written notice
of the “Leverage Ratio” as calculated pursuant to the terms of the Parent Credit
Agreement, as in effect on the date hereof. The Funding Agent shall promptly
provide any such notice to each Co-Agent.

(o) Ratification of Obligations under Collection Account Agreements. Borrower
acknowledges and ratifies its obligations under each of the Collection Account
Agreements, and agrees to perform and comply with, in all respects, all of the
covenants and other obligations and terms binding on it pursuant to each of the
Collection Account Agreements.

 

26



--------------------------------------------------------------------------------

Section 7.2. Negative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, that:

(a) Name Change, Offices and Records. Such Loan Party will not change its name,
identity or structure (within the meaning of any applicable enactment of the
UCC) or jurisdiction of organization, unless it shall have: (i) given the Agents
at least ten (10) Business Days’ prior written notice thereof and (ii) delivered
to the Administrative Agent all financing statements, instruments and other
documents requested by any Agent in connection with such change or relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Administrative Agent pursuant to Section 8.2(b), such Loan Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Administrative Agent shall have received, at least ten (10) days
before the proposed effective date therefor, (i) written notice of such
addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box;
provided, however, that the Servicer may make changes in instructions to
Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account; provided further, however,
this clause shall not prohibit any Originator from directing obligors of
Excluded Receivables to make payment to a lock-box or account which is not a
Lock-Box or Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy. Such Loan Party
will not, and will not permit any Originator to, make any change to the Credit
and Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

(d) Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.

(e) Use of Proceeds. Borrower will not use the proceeds of the Advances for any
purpose other than (i) paying for Receivables and Related Security under and in
accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and

 

27



--------------------------------------------------------------------------------

necessary operating expenses when and as due, and (iii) making Restricted Junior
Payments to the extent permitted under this Agreement.

(f) Termination Date Determination. Borrower will not designate the Termination
Date, or send any written notice to any Originator in respect thereof, without
the prior written consent of the Agents, except with respect to the occurrence
of a Termination Date arising pursuant to Section 5.1(d) of the Receivables Sale
Agreement.

(g) Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).

(h) Borrower Debt. Borrower will not incur or permit to exist any Debt or
liability on account of deposits except: (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.

(i) ERISA Compliance. The Loan Parties will not, and will not permit any
Subsidiary of the Parent to, fail to satisfy the minimum funding standard under
Section 412 of the Tax Code or Section 302 of ERISA, whether or not waived, or
incur any liability under Section 4062 of ERISA to PBGC established thereunder
in connection with any Plan except as would not have a Material Adverse Effect.

ARTICLE VIII.

ADMINISTRATION AND COLLECTION

Section 8.1. Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Converting is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence of an Amortization Event, the
Administrative Agent, at the direction of the Required Committed Lenders, may at
any time designate as Servicer any Person to succeed Converting or any successor
Servicer, provided that the Rating Agency Condition (if applicable) is
satisfied.

(b) Converting may at any time and from time to time delegate any or all of its
duties and obligations as Servicer hereunder to one or more Persons.
Notwithstanding the foregoing, so long as Converting remains the Servicer
hereunder: (i) Converting shall be and remain liable to the Agents and the
Lenders for the full and prompt performance of all duties and responsibilities
of the Servicer hereunder and (ii) the Agents and the Lenders shall be entitled
to deal exclusively with Converting in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder.

Section 8.2. Duties of Servicer.

 

28



--------------------------------------------------------------------------------

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

(b) The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement with each bank party to a Collection Account at any time. In the case
of any remittances received in any Lock-Box or Collection Account that shall
have been identified, to the satisfaction of the Servicer, to not constitute
Collections or other proceeds of the Receivables or the Related Security, the
Servicer shall promptly remit such items to the Person identified to it as being
the owner of such remittances. From and after the date the Administrative Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, any
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Administrative Agent and,
at all times thereafter, Borrower and the Servicer shall not deposit or
otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Borrower
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

(d) The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.

(e) The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall,

 

29



--------------------------------------------------------------------------------

as soon as practicable upon demand of the Administrative Agent following the
occurrence of an Amortization Event, deliver or make available to the
Administrative Agent all such Records, at a place selected by the Administrative
Agent. The Servicer shall, as soon as practicable following receipt thereof turn
over to Borrower any cash collections or other cash proceeds received with
respect to Debt not constituting Receivables or proceeds of Collateral. The
Servicer shall, from time to time at the request of the Funding Agent (on behalf
of any Lender), furnish to the Funding Agent (promptly after any such request) a
calculation of the amounts set aside for the Lenders pursuant to Article II. The
Funding Agent shall promptly provide such calculation to such Lender.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3. Collection Notices. The Administrative Agent is authorized at any
time after the occurrence of an Amortization Event to date and to deliver to the
Collection Banks the Collection Notices. Borrower hereby transfers to the
Administrative Agent for the benefit of the Secured Parties, the exclusive
ownership and control of each Lock-box and Collection Account; provided,
however, that Borrower shall retain the right to direct the disposition of funds
from each of the Collection Accounts until the Administrative Agent (in
accordance with Section 9.2 hereof) delivers the applicable Collection Notice.
In case any authorized signatory of Borrower whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Borrower hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
(i) at any time after delivery of the Collection Notices, to endorse Borrower’s
name on checks and other instruments representing Collections, (ii) at any time
after the occurrence of an Amortization Event, to enforce the Receivables, the
related Contracts and the Related Security, and (iii) at any time after the
occurrence of an Amortization Event, to take such action as shall be necessary
or desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Administrative
Agent rather than Borrower.

Section 8.4. Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent on behalf of the
Secured Parties of their rights hereunder shall not release the Servicer, any
Originator or Borrower from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Borrower.
Moreover, the ultimate responsibility for the servicing of the Receivables shall
be borne by Borrower.

 

30



--------------------------------------------------------------------------------

Section 8.5. Monthly Reports. (a) The Servicer shall prepare and forward to the
Funding Agent, on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein. The Funding Agent shall forward
such Monthly Report and electronic file to the Lenders.

(b) Any Co-Agent may request that the Funding Agent obtain a listing by Obligor
of all Receivables together with an aging of such Receivables from the Servicer.
Upon receipt of such request from the Funding Agent, the Servicer shall prepare
and forward to the Funding Agent a report containing such information. The
Funding Agent shall deliver such report to the relevant Co-Agent.

Section 8.6. Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrower shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date in
accordance with Sections 2.2 and 2.3 herein.

ARTICLE IX.

AMORTIZATION EVENTS

Section 9.1. Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for 3 consecutive Business Days.

(b) Any representation, warranty, certification or statement made by Performance
Guarantor or any Loan Party in any Transaction Document to which it is a party
or in any other document delivered pursuant thereto shall prove to have been
materially incorrect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty that itself contains a materiality threshold.

(c) Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or 8.5 when due.

(d) Any Loan Party or Performance Guarantor shall fail to perform or observe any
other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 30 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents.

(e) Failure of Borrower to pay any Debt (other than the Obligations) when due or
the default by Borrower in the performance of any term, provision or condition
contained in any agreement under which any such Debt was created or is governed,
the effect of which is to cause, or to permit the holder or holders of such Debt
to cause, such Debt to become due prior to its stated maturity; or any such Debt
of

 

31



--------------------------------------------------------------------------------

Borrower shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

(f) Failure of Performance Guarantor or the Servicer or any of their respective
Subsidiaries (other than Borrower) to pay Debt in excess of $25,000,000 in
aggregate principal amount (hereinafter, “Material Debt”) when due; or the
default by Performance Guarantor or any of its Subsidiaries (other than
Borrower) in the performance of any term, provision or condition contained in
any agreement under which any Material Debt was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such Material
Debt to cause, such Material Debt to become due prior to its stated maturity; or
any Material Debt of Performance Guarantor, the Servicer or any of their
respective Subsidiaries (other than Borrower) shall be declared to be due and
payable or required to be prepaid (other than by a regularly scheduled payment)
prior to the date of maturity thereof.

(g) An Event of Bankruptcy shall occur with respect to Performance Guarantor,
any Originator or any Loan Party.

(h) As at the end of any Calculation Period:

(i) the three-month rolling average Delinquency Ratio shall exceed 6.5%,

(ii) the three-month rolling average Default Ratio shall exceed 4.0%,

(iii) the three-month rolling average Dilution Ratio shall exceed 8.0%, or

(iv) Days Sales Outstanding shall exceed 50 days.

(i) A Change of Control shall occur.

(j) (i) One or more final judgments for the payment of money in an aggregate
amount of $10,750 or more shall be entered against Borrower or (ii) one or more
final judgments for the payment of money in an amount in excess of $25,000,000,
individually or in the aggregate, shall be entered against Performance Guarantor
or any of its Subsidiaries (other than Borrower) on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty
(30) consecutive days without a stay of execution.

(k) The “Termination Date” shall occur under the Receivables Sale Agreement as
to any Originator or any Originator shall for any reason cease to transfer, or
cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Borrower under the Receivables Sale Agreement.

(l) This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding

 

32



--------------------------------------------------------------------------------

and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.

(m) The Aggregate Principal shall exceed the Borrowing Limit for 2 consecutive
Business Days.

(n) The Performance Undertaking shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.

(o) The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the Collateral.

(p) Any Plan of Performance Guarantor or any of its ERISA Affiliates:

(i) shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 303 of ERISA; or

(ii) is being, or has been, terminated or the subject of termination proceedings
under applicable law or the terms of such Plan; or

(iii) shall require Performance Guarantor or any of its ERISA Affiliates to
provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Tax Code or Section 306 or 307 of ERISA; or

(iv) results in a liability to Performance Guarantor or any of its ERISA
Affiliates under applicable law, the terms of such Plan, or Title IV ERISA,

and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.

(q) Any event shall occur which (i) materially and adversely impairs the ability
of the Originators to originate Receivables of a credit quality that is at least
equal to the credit quality of the Receivables sold or contributed to Borrower
on the date of this Agreement or (ii) has, or would be reasonably expected to
have, a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------

(r) Except as otherwise permitted in Section 7.1(j), any Collection Account
fails to be subject to a Collection Account Agreement at any time.

Section 9.2. Remedies. Upon the occurrence and during the continuation of an
Amortization Event: (i) the Administrative Agent, upon the direction of the
Required Committed Lenders, shall replace the Person then acting as Servicer,
(ii) the Administrative Agent may (and, upon direction of the Required Committed
Lenders, the Administrative Agent shall) declare the Amortization Date to have
occurred, whereupon the Aggregate Commitment shall immediately terminate and the
Amortization Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Amortization Event described
in Section 9.1(g), the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Loan Party, (iii) the Administrative Agent may (and, upon the
direction of the Required Committed Lenders, shall) deliver the Collection
Notices to the Collection Banks, (iv) the Administrative Agent may (and, upon
the direction of the Required Committed Lenders, shall) exercise all rights and
remedies of a secured party upon default under the UCC and other applicable
laws, and (v) the Administrative Agent may (and, upon the direction of the
Required Committed Lenders, shall) notify Obligors of the Administrative Agent’s
security interest in the Receivables and other Collateral. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agents and the Lenders otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

ARTICLE X.

INDEMNIFICATION

Section 10.1. Indemnities by the Loan Parties. Without limiting any other rights
that the Administrative Agent, the Funding Agent or any Lender may have
hereunder or under applicable law, (A) Borrower hereby agrees to indemnify (and
pay upon demand to) each of the Agents, each of the Conduits, each of the
Committed Lenders and each of the respective assigns, officers, directors,
agents and employees of the foregoing (each, an “Indemnified Party”) from and
against any and all damages, losses, claims, Taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys’ fees actually
incurred (which attorneys may be employees of the Administrative Agent or such
Lender) and disbursements (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any of them arising out
of or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Lender of an interest in the Receivables, and (B) the Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
the Servicer’s activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):

 

34



--------------------------------------------------------------------------------

(a) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(b) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(c) (i) taxes imposed on or measured by such Indemnified Party’s net income, and
franchise taxes and branch profit taxes imposed on it, by the jurisdiction under
the laws of which such Indemnified Party is organized or any political
subdivision thereof, (ii) taxes imposed on or measured by such Indemnified
Party’s net income, and franchise taxes and branch profit taxes imposed on it,
by the jurisdiction in which such Indemnified Party’s principal executive office
is located or any political subdivision thereof and (iii) in the case of a
Foreign Lender, any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) (all of the foregoing contained in clauses
(i), (ii) and (iii) collectively, “Excluded Taxes”);

provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:

(i) any representation or warranty made by any Loan Party or any Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii) the failure by Borrower, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii) any failure of Borrower, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

 

35



--------------------------------------------------------------------------------

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than a defense related to the
financial condition, or discharge in bankruptcy, of the Obligor) of the Obligor
to the payment of any Receivable (including, without limitation, a defense based
on such Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of the merchandise or service related
to such Receivable or the furnishing or failure to furnish such merchandise or
services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event;

(x) any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral from the applicable Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Borrower to give reasonably equivalent value to any Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Administrative Agent for the
benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and

 

36



--------------------------------------------------------------------------------

the proceeds thereof, whether at the time of any Advance or at any subsequent
time;

(xiii) any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;

(xiv) any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action;

(xv) any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of the Commitments or the acceptance of payments due under
the Transaction Documents; and

(xvi) the failure of any Receivable included in the calculation of the Net Pool
Balance as an Eligible Receivable to be an Eligible Receivable at the time so
included.

Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require Borrower to
indemnify the Indemnified Parties for Receivables which are not collected, not
paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.

Section 10.2. Increased Cost and Reduced Return

(a) If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of any Regulatory Change (i) that subjects
such Affected Entity to any charge or withholding on or with respect to any
Funding Agreement or such Affected Entity’s obligations under any Funding
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to such Affected Entity of any amounts payable under any
Funding Agreement (except for changes in the rate of tax on the overall net
income of such Affected Entity or Excluded Taxes) or (ii) that imposes, modifies
or deems applicable any reserve, assessment, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of
such Affected Entity, or credit extended by such Affected Entity pursuant to any
Funding Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to such Affected Entity of performing its obligations
under any Funding Agreement, or to reduce the rate of return on such Affected
Entity’s capital as a consequence of its obligations under any Funding
Agreement, or to reduce the amount of any sum received or receivable by such
Affected Entity under any Funding Agreement or to require any payment calculated
by reference to the amount of interests or loans held or interest received by
it, then, upon demand by the applicable Co-Agent,

 

37



--------------------------------------------------------------------------------

on behalf of such Affected Entity, and receipt by Borrower of a certificate as
to such amounts (to be conclusive absent manifest error), Borrower shall pay to
such Co-Agent, as applicable, for the benefit of such Affected Entity, such
amounts charged to such Affected Entity or such amounts to otherwise compensate
such Affected Entity for such increased cost or such reduction. Notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and all requests, rules, guidelines or
directives thereunder or issued in connection therewith as well as (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a
“Regulatory Change” regardless of the date enacted, adopted or issued.

(b) (i) Without limiting the generality of the foregoing, if Borrower shall be
required by applicable law to deduct any Indemnified Taxes from any payments
made to any Affected Entity, then (a) the sum payable shall be increased as
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 10.2), such Affected
Entity receives an amount equal to the sum it would have received had no such
deductions been made, (b) Borrower shall make such deductions and (c) Borrower
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law. As soon as practicable, but in no event more
than 30 days after any payment of such Indemnified Taxes by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent, the
applicable Co-Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent or such Co-Agent, as the case may be.

(ii) The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under any Transaction Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Transaction Document (hereinafter referred to as
“Other Taxes”). The Borrower shall not be required to make payment under this
Section 10.2(b)(ii) to the extent paid under Section 10.1.

(iii) If the Borrower shall be required to deduct or pay any Taxes or Other
Taxes from or in respect of any sum payable under any Transaction Document to
any Indemnified Party, the Borrower shall also pay to such Indemnified Party at
the time interest is paid, such additional amount that such Indemnified Party
specifies is necessary to preserve the after-tax yield (after factoring in all
taxes, including taxes imposed on or measured by net income) that such
Indemnified Party would have received if such Taxes or Other Taxes had not been
imposed. The Borrower shall not be required to make payment under this
Section 10.2(iii) to the extent paid under Section 10.1, 10.2(b)(i) or
10.2(b)(ii).

 

38



--------------------------------------------------------------------------------

(c) In connection with clauses (a) and (b), each Lender and its respective
Co-Agent agrees to provide, to the extent it is legally required to do so, any
form or document that may be reasonably requested by the Borrower or the
Servicer in order to allow the Borrower or the Servicer to avoid additional
payments under clause (a) and (b).

(d) The Servicer and the Borrower acknowledge that, in connection with the
funding of the Loan, or any portion thereof, by a Conduit, the Administrative
Agent may be required to obtain commercial paper ratings affirmation(s). Each of
the Servicer and the Borrower agrees that it will (i) cooperate with the
Administrative Agent and any rating agency involved in the issuance of such
rating, (ii) amend and/or supplement the terms of this Agreement and the other
Transaction Documents that define, employ or relate to the term “Borrowing
Base”, “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest
Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required Reserve” or
“Required Reserve Factor Floor”, or any defined term utilized in the definitions
of such terms, in each case, as required by such rating agency in connection
with the issuance of such rating (as so amended or supplemented, the “Revised
Documents”), and (iii) take all actions required to ensure that (A) it is in
compliance with all material provisions, representation, warranties and
covenants of the Revised Documents applicable to it, (B) no Unmatured
Amortization Event, Amortization Event, or any event that, with the giving of
notice or the lapse of time, or both, would constitute a Unmatured Amortization
Event or Amortization Event exists under the Revised Documents and (C) all other
requirements under the Revised Documents relating to the funding of the Loan or
the ownership of any Receivable have been complied with. The Borrower shall pay
in immediately available funds to the Administrative Agent, all costs and
expenses in connection with this Section 10.2, including, without limitation,
the initial fees payable to such rating agency or agencies in connection with
providing such rating and all ongoing fees payable to the rating agency or
agencies for their continued monitoring of such rating.

Section 10.3. Other Costs and Expenses. Subject to Section 7.1(d), Borrower
shall pay to the Agents and the Conduits on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel for the Agents and
the Conduits (which such counsel may be employees of the Agents or the Conduits)
with respect thereto and with respect to advising the Agents and the Conduits as
to their respective rights and remedies under this Agreement. Borrower shall pay
to the Agents on demand any and all costs and expenses of the Agents and the
Lenders, if any, including reasonable counsel fees and expenses actually
incurred in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Notwithstanding anything to the
contrary contained herein, the parties hereto agree that in no event shall the
Borrower be obligated to pay the fees and expenses of more than one legal
counsel in respect of the Lenders, which counsel shall be counsel for the
Administrative Agent.

 

39



--------------------------------------------------------------------------------

ARTICLE XI.

THE AGENTS

Section 11.1. Authorization and Action.

(a) Each Lender and its Co-Agent hereby irrevocably designates and appoints
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch as Funding Agent hereunder and under the other Transaction Documents
to which the Funding Agent is a party and authorizes the Funding Agent to take
such action on its behalf under the provisions of the Transaction Documents and
to exercise such powers and perform such duties as are expressly delegated to
the Funding Agent by the terms of the Transaction Documents, together with such
other powers as are reasonably incidental thereto. Each Unaffiliated Committed
Lender and each Committed Lender in any Conduit Group hereby designates the
Person designated on the Lender Supplement as Co-Agent for such Unaffiliated
Committed Lender or Conduit Group, as applicable, as agent for such Person
hereunder and authorizes such Person to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Co-Agent for such Person by
the terms of this Agreement together with such powers as are reasonably
incidental thereto. Each Lender and each Co-Agent that becomes a party to this
Agreement after the date hereof shall designate and appoint the Funding Agent,
as its agent and authorizes the Funding Agent to take such action on its behalf
under the provision of the Transaction Documents, and to exercise such powers
and perform such duties as are expressly delegated to such agent by the terms of
the Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Lender and its Co-Agent hereby irrevocably designates
and appoints Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch as Administrative Agent hereunder and under the
Transaction Documents to which the Administrative Agent is a party, and each
Lender and each Co-Agent that becomes a party to this Agreement hereafter
ratifies such designation and appointment and authorizes the Administrative
Agent to take such action on its behalf under the provisions of the Transaction
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of the Transaction Documents,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Agents shall have any duties or responsibilities, except those expressly
set forth in the Transaction Documents to which it is a party, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Agent
shall be read into any Transaction Document or otherwise exist against such
Agent. In addition, the Administrative Agent is hereby authorized by each
Lender, each Co-Agent and the Funding Agent to consent to (i) any amendments or
restatements to the Certificate of Incorporation of Borrower to the extent such
amendments or restatements are not prohibited by Section 7.1(i)(xxix) and
(ii) any amendments or modifications of the bylaws of the Borrower.

(b) The provisions of this Article XI are solely for the benefit of the Agents
and the Lenders, and none of the Loan Parties shall have any rights as a
third-party

 

40



--------------------------------------------------------------------------------

beneficiary or otherwise under any of the provisions of this Article XI, except
that this Article XI shall not affect any obligations which any of the Agents or
Lenders may have to any of the Loan Parties under the other provisions of this
Agreement.

(c) In performing its functions and duties hereunder, (i) the Funding Agent
shall act solely as the agent of the Lenders and Co-Agents and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any of the Loan Parties or any of their respective successors
and assigns, (ii) each Co-Agent shall act solely as agent for its related
Committed Lender or the Lenders in its Conduit Group, as applicable, and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any other Lenders or any
of their respective successors or assigns, and (iii) the Administrative Agent
shall act solely as the agent of the Lenders and the Co-Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any of their respective
successors and assigns.

Section 11.2. Delegation of Duties. Each of the Agents may execute any of its
duties under any Liquidity Agreement to which it is a party and each Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. None of the
Agents shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 11.3. Exculpatory Provisions. None of the Agents nor any of their
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders or other Agents for any recitals, statements,
representations or warranties made by any Loan Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Loan
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties. None of the Agents shall be
deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from Borrower, another Agent or a
Lender.

 

41



--------------------------------------------------------------------------------

Section 11.4. Reliance by Agents.

(a) Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrower), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Committed Lenders in its Conduit Group as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Committed Lenders in its Conduit Group against any and all liability, cost
and expense which may be incurred by it by reason of taking or continuing to
take any such action, provided that unless and until an Agent shall have
received such advice, such Agent may take or refrain from taking any action, as
such Agent shall deem advisable and in the best interests of the Lenders.

(b) Each of the Administrative Agent and the Funding Agent shall in all cases be
fully protected in acting, or in refraining from acting, in accordance with a
request of the Required Committed Lenders or all of the Lenders, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders.

(c) Any action taken by any of the Agents in accordance with Section 11.4 shall
be binding upon all of the Agents and the Lenders.

Section 11.5. Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents or other Lenders, nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, has made any representations or warranties to it and that no act by
any Agent or other Lender hereafter taken, including, without limitation, any
review of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such other Lender. Each Lender
represents and warrants to each Agent that it has made and will make,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into its Liquidity Agreement (if applicable), the
Transaction Documents and all other documents related thereto.

Section 11.6. Reimbursement and Indemnification. Each of the Committed Lenders
agree to reimburse and indemnify (a) its applicable Co-Agent, (b) the Funding
Agent and its officers, directors, employees, representatives and agents and
(c) the Administrative Agent and its officers, directors, employees,
representatives and agents ratably in accordance with their respective
Commitments, to the extent not paid or reimbursed by the Loan Parties (i) for
any amounts for which such Agent, acting in its capacity as Agent, is entitled
to reimbursement by the Loan Parties hereunder and (ii) for

 

42



--------------------------------------------------------------------------------

any other expenses incurred by such Agent, in its capacity as Agent and acting
on behalf of the Lenders, in connection with the administration and enforcement
of its Liquidity Agreements and the Transaction Documents.

Section 11.7. Agents in their Individual Capacities. Each of the Agents and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with Borrower or any Affiliate of Borrower as though such Agent
were not an Agent hereunder. With respect to the making of Loans pursuant to
this Agreement, each of the Agents shall have the same rights and powers under
any Liquidity Agreement to which it is a party and the Transaction Documents in
its individual capacity as any Lender and may exercise the same as though it
were not an Agent, and the terms “Committed Lender,” “Lender,” “Committed
Lenders” and “Lenders” shall include each of the Agents in its individual
capacity.

Section 11.8. Conflict Waivers. Each Co-Agent acts, or may in the future act:
(i) as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for such Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Committed Lenders in its Conduit Group of a mandatory purchase
pursuant to the applicable Liquidity Agreement for such Conduit Group, and
hereby acknowledges that neither the applicable Co-Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than its
Conduit) arising out of any Co-Agent Roles.

Section 11.9. UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.

Section 11.10. Successor Administrative Agent. The Administrative Agent, upon
five (5) days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by
Committed Lenders holding in the aggregate at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Commitment (excluding the Commitment of
Rabobank) and the Borrower. If the Administrative Agent (other than Rabobank)
shall voluntarily resign or be removed as Agent under this Agreement, then the
Required Committed Lenders during such five-day

 

43



--------------------------------------------------------------------------------

period shall appoint, with the consent of Borrower from among the remaining
Committed Lenders, a successor Administrative Agent, whereupon such successor
Administrative Agent shall succeed to the rights, powers and duties of the
Administrative Agent and the term “Administrative Agent” shall mean such
successor agent, effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement. Upon resignation
or replacement of any Agent in accordance with this Section 11.10, the retiring
Administrative Agent shall execute such UCC-3 assignments and amendments, and
assignments and amendments of any Liquidity Agreement to which it is a party and
the Transaction Documents, as may be necessary to give effect to its replacement
by a successor Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article XI
and Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement.

Section 11.11. Successor Funding Agent. The Funding Agent, upon five (5) days’
notice to the Loan Parties, the other Agents and the Lenders, may voluntarily
resign and may be removed at any time, with or without cause, by Committed
Lenders holding in the aggregate at least sixty-six and two-thirds percent (66
2/3%) of the Aggregate Commitment and the Borrower. If the Funding Agent (other
than Rabobank) shall voluntarily resign or be removed as Funding Agent under
this Agreement, then the Required Committed Lenders during such five-day period
shall appoint, with the consent of Borrower from among the remaining Committed
Lenders, a successor Funding Agent, whereupon such successor Funding Agent shall
succeed to the rights, powers and duties of the Funding Agent and the term
“Funding Agent” shall mean such successor agent, effective upon its appointment,
and the former Funding Agent’s rights, powers and duties as Funding Agent shall
be terminated, without any other or further act or deed on the part of such
former Funding Agent or any of the parties to this Agreement. After any retiring
Funding Agent’s resignation hereunder as Funding Agent, the provisions of this
Article XI and Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Funding Agent under this Agreement.

ARTICLE XII.

ASSIGNMENTS; PARTICIPATIONS; REMOVAL

Section 12.1. Assignments.

(a) Each of the Agents, the Loan Parties and the Committed Lenders hereby agrees
and consents to the complete or partial assignment by each Conduit of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement to the Committed Lenders in its Conduit Group pursuant to its
Liquidity Agreement.

(b) Any Committed Lender may at any time and from time to time assign to one or
more Persons (each, a “Purchasing Committed Lender”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement
substantially in the form set forth in Exhibit V hereto (an “Assignment
Agreement”)

 

44



--------------------------------------------------------------------------------

executed by such Purchasing Committed Lender and such selling Committed Lender;
provided, however, that any assignment of a Committed Lender’s rights and
obligations hereunder shall include a pro rata assignment of its rights and
obligations under the applicable Liquidity Agreement (if any). The consent of
the applicable Conduit shall be required prior to the effectiveness of any such
assignment by a Committed Lender in such Conduit’s Conduit Group. Prior to the
occurrence of the Amortization Date as a result of an Amortization Event, each
assignee of a Committed Lender must (i) be (x) an Eligible Assignee or (y) an
assignee with respect to which Borrower has provided prior written consent (such
consent not to be unreasonably withheld or delayed) and (ii) agree to deliver to
the applicable Co-Agent, as the case may be, promptly following any request
therefor by such Person, an enforceability opinion in form and substance
satisfactory to such Person. Upon delivery of an executed Assignment Agreement
to the applicable Co-Agent, such selling Committed Lender shall be released from
its obligations hereunder and, if applicable, under its Liquidity Agreement to
the extent of such assignment. Thereafter the Purchasing Committed Lender shall
for all purposes be a Committed Lender party to this Agreement and, if
applicable, its Conduit Group’s Liquidity Agreement and shall have all the
rights and obligations of a Committed Lender hereunder and thereunder to the
same extent as if it were an original party hereto and thereto and no further
consent or action by Borrower, the Lenders or the Agents shall be required.

(c) [Reserved].

(d) (i) Notwithstanding anything to the contrary contained herein, each of the
Committed Lenders agrees that in the event that it shall become a Defaulting
Lender, then until such time as such Committed Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law, such Defaulting Lender’s
right to vote in respect of any amendment, consent or waiver of the terms of
this Agreement or any other Transaction Document or to direct any action or
inaction of the Administrative Agent or the Funding Agent or to be taken into
account in the calculation of the Required Committed Lenders shall be suspended
at all times that such Committed Lender remains a Defaulting Lender; provided,
however, that, except as otherwise set forth in this Section 12.1(d), the
foregoing suspension shall not empower Lenders that are not Defaulting Lenders
to increase a Defaulting Lender’s Commitment, decrease the rate of interest or
fees applicable to, or extend the maturity date of such Defaulting Lender’s
Advances or other Obligations owing to such Lender, in each case, without such
Lender’s consent. No Commitment of any Committed Lender shall be increased or
otherwise affected, and except as otherwise expressly provided in this
Section 12.1(d), performance by the Borrower of its obligations hereunder and
under the other Transaction Documents shall not be excused or otherwise
modified, as a result of the operation of this Section 12.1(d).

(ii) To the extent that any Committed Lender is a Defaulting Lender with respect
to an Advance, the Borrower may deliver a notice to the Funding Agent specifying
the date of such Advance, the identity of the Defaulting Lender and the portion
of such Advance that the Defaulting Lender failed to fund, which notice shall be
deemed to be an additional Borrowing Notice in respect of

 

45



--------------------------------------------------------------------------------

such unfunded portion of such Advance, and each Committed Lender (or its related
Conduit, if applicable, and acting in its sole discretion) shall, to the extent
of its remaining unfunded Commitment and subject to the continued fulfillment of
all applicable conditions precedent set forth herein with respect to such
Advance, fund its Percentage (recomputed by excluding the Commitment of
Defaulting Lenders from the Aggregate Commitment) of such unfunded portion of
such Advance not later than 2:30 p.m. (New York City time) on the Business Day
following the date of such notice.

(iii) Until the Defaulting Lender Excess of a Defaulting Lender has been reduced
to zero, any payment of the principal of any Loan to a Defaulting Lender shall,
unless the Required Committed Lenders agree otherwise, be applied first
(1) ratably, to the reduction of the Loans funding any defaulted portion of
Advances pursuant to Section 12.1(d)(ii) and then (2) ratably to reduce the
Loans of each of the Lenders that are not Defaulting Lenders in accordance with
the principal amount (if any) thereof. Subject to the preceding sentence, any
amount paid by or on behalf of the Borrower for the account of a Defaulting
Lender under this Agreement or any other Transaction Document will not be paid
or distributed to such Defaulting Lender, but will instead be applied to the
making of payments from time to time in the following order of priority until
such Defaulting Lender has ceased to be a Defaulting Lender as provided below:
first, to the funding of any portion of any Advance in respect of which such
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the Administrative Agent; second, held in a segregated subaccount
of the Collection Account as cash collateral for future funding obligations of
the Defaulting Lender in respect of Advances under this Agreement; and third,
after the termination of the Commitments and payment in full of all Obligations,
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

(iv) During any period that a Committed Lender is a Defaulting Lender, the
Borrower shall not accrue or be required to pay, and such Defaulting Lender
shall not be entitled to receive, the Unused Fee (as defined in the Fee Letter)
otherwise payable to such Defaulting Lender under this Agreement or the
Transaction Documents at any time, or with respect to any period, that such
Committed Lender is a Defaulting Lender.

(v) During any period that a Committed Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Administrative Agent, the
Funding Agent and such Defaulting Lender, require such Defaulting Lender, at the
cost and expense of the Borrower, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, this Article XII), (i) all and not less than all of its interests,
rights and obligations under this Agreement and the Transaction Documents to an
assignee or assignees that shall assume such obligations (which assignee may be
another Lender, if such other Lender accepts such assignment) in whole or
(ii) all of its interests, rights and obligations under this Agreement and the
Transaction Documents with respect to all prospective Commitments, including any
unfunded

 

46



--------------------------------------------------------------------------------

Commitment as of the date of such assignment. No party hereto shall have any
obligation whatsoever to initiate any such complete or partial replacement or to
assist in finding an assignee. In connection with any such complete or partial
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment Agreement. No such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, (A) to the extent
that the assignee is assuming all of the interests, rights and obligations of
the Defaulting Lender, the parties to the assignment shall make such additional
payments in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Percentage
of Advances previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) the Loans made by such
Defaulting Lender or members of such Defaulting Lender Group, as applicable,
(B) to the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, such Defaulting Lender or members of such
Defaulting Lender Group, as applicable, shall have received payment of an amount
equal to all of its Loans outstanding, accrued interest thereon, accrued fees
(subject to Section 12.1(d)(iv)) and all other amounts, including any Breakage
Costs, payable to it and its Affected Parties hereunder and the other
Transaction Documents through (but excluding) the date of such assignment from
the assignee or the Borrower, and (C) such assignment does not conflict with
applicable law. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

(vi) If the Borrower, Servicer, and the Administrative Agent agree in writing in
their discretion that a Committed Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the Lenders, the Co-Agents and the Funding Agent, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Committed Lender will, to the extent applicable, purchase such
portion of outstanding Advances of the other Lenders and make such other
adjustments as the Funding Agent may reasonably determine to be necessary to
cause the interest of the Lenders in the Aggregate Principal to be on a pro rata
basis in accordance with their respective Percentages, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower or forfeited pursuant to Section 12.1(d)(iv), while such Committed
Lender was a Defaulting Lender; and provided further that, except to

 

47



--------------------------------------------------------------------------------

the extent otherwise expressly agreed by the affected parties, no cure by a
Committed Lender under this subsection of its status as a Defaulting Lender will
constitute a waiver or release of any claim or any party hereunder arising from
such Committed Lender having been a Defaulting Lender.

(vii) The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 12.1(d) are in addition to any
other rights and remedies the Borrower, the Agents and the other Lender may have
against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, applicable law or otherwise.

(viii) Any Committed Lender that fails to timely fund a Loan shall be obligated
to promptly (but in any event not later than 10:00 a.m. (New York City time) on
the Business Day after the date of the related Advance) notify the Funding
Agent, the Borrower and the Administrative Agent if any such failure is the
result of an administrative error or omission by such Committed Lender or force
majeure, computer malfunction, interruption of communication facilities, labor
difficulties or other causes, in each case to the extent beyond such Committed
Lender’s reasonable control. If (i) the Funding Agent had been notified by the
Borrower or the affected Committed Lender that a Committed Lender has failed to
timely fund a Loan, (ii) if a Responsible Officer of the Funding Agent has
actual knowledge or has written notice that such Committed Lender is the subject
of an Event of Bankruptcy or has publicly announced that it does not intend to
comply with its funding obligations under this Agreement or (iii) the Funding
Agent had been notified by the Administrative Agent or the affected Committed
Lender that a Committed Lender has failed timely to deliver the written
confirmation contemplated by clause (a)(iii) of the definition of “Defaulting
Lender”, the Funding Agent shall promptly provide notice to the Borrower, the
Administrative Agent and the Co-Agents of such occurrence.

(e) So long as no Ratings Trigger Event, Amortization Event or Unmatured
Amortization Event has occurred, the Borrower may, upon 60 days prior written
notice, designate any Committed Lender and the Conduit Group relating thereto
(if any) for removal from this facility (any such designated Lender, a “Prepaid
Lender”) on a Business Day specified in such written notice which shall also be
a Settlement Date (such date in respect of any Prepaid Lender, the “Prepayment
Date”). Commencing on the related Prepayment Date, any such Prepaid Lender’s
Commitment shall terminate and such Prepaid Lender shall either (i) assign all
of its rights and obligations hereunder to an Eligible Assignee willing to
participate in this Agreement through the Scheduled Termination Date in the
place of such Prepaid Lender or (ii) be entitled to payment of its Percentage
(or Pro Rata Share of its Conduit Group’s Percentage, as applicable) of the
Borrower’s Obligations in accordance with Section 2.2 or Section 2.3 as
applicable. In the event that any such Prepaid Lender assigns its rights and
obligations pursuant to clause (i) of the immediately preceding sentence, such
Prepaid Lender shall be entitled to receive payment in full, pursuant to an
Assignment Agreement, of an amount equal to its Percentage (or Pro Rata Share of
its Conduit Group’s Percentage, as applicable) of the Borrower’s Obligations.
For the avoidance of doubt, on and after the occurrence of an

 

48



--------------------------------------------------------------------------------

Amortization Event, amounts owed to any such Prepaid Lender hereunder shall be
applied ratably with amounts owed to Lenders that are not Prepaid Lenders in
accordance with Section 2.3.

(f) No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.

Section 12.2. Participations. Any Committed Lender may, in the ordinary course
of its business at any time sell to one or more Persons (each, a “Participant”)
participating interests in its Pro Rata Share of its Conduit Group’s Percentage
of Aggregate Commitment, its Loans, its Liquidity Commitment (if applicable) or
any other interest of such Committed Lender hereunder or, if applicable, under
its Liquidity Agreement. Notwithstanding any such sale by a Committed Lender of
a participating interest to a Participant, such Committed Lender’s rights and
obligations under this Agreement and, if applicable, such Liquidity Agreement
shall remain unchanged, such Committed Lender shall remain solely responsible
for the performance of its obligations hereunder and, if applicable, under its
Liquidity Agreement, and the Loan Parties, the Lenders and the Agents shall
continue to deal solely and directly with such Committed Lender in connection
with such Committed Lender’s rights and obligations under this Agreement and, if
applicable, its Liquidity Agreement. Each Committed Lender agrees that any
agreement between such Committed Lender and any such Participant in respect of
such participating interest shall not restrict such Committed Lender’s right to
agree to any amendment, supplement, waiver or modification to this Agreement,
except for any amendment, supplement, waiver or modification described in
Section 14.1(b)(i).

Section 12.3. Register. The Administrative Agent (as agent for the Borrower)
shall maintain at its office referred to in Section 14.2 a copy of each
Assignment Agreement delivered to and accepted by it and register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Pro Rata Share of, outstanding principal amount of all Advances owing to and
Interest of, each Lender from time to time, which Register shall be available
for inspection by the Borrower at any reasonable time and from time to time upon
reasonable prior notice. No assignment under this Article XII shall be effective
until the entries described in the preceding sentence have been made in the
Register. The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Servicer, the Lenders,
the Co-Agents, the Funding Agent and the Administrative Agent may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.

Section 12.4. Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Lender may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
Loan and any rights to payment of principal or interest thereon) under this
Agreement to secure obligations of such Lender to a Federal Reserve Bank,
without notice to or consent of Borrower, Servicer or any Agent; provided that
no such pledge or grant of a security interest shall

 

49



--------------------------------------------------------------------------------

release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.

ARTICLE XIII.

SECURITY INTEREST

Section 13.1. Grant of Security Interest. To secure the due and punctual payment
of the Obligations, whether now or hereafter existing, due or to become due,
direct or indirect, or absolute or contingent, including, without limitation,
all Indemnified Amounts, in each case pro rata according to the respective
amounts thereof, Borrower hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in, all of Borrower’s right,
title and interest, whether now owned and existing or hereafter arising in and
to all of the Receivables, the Related Security, the Collections, any loans or
advances made by Borrower to any Person and notes evidencing such loans or
advances, and all proceeds of the foregoing (collectively, the “Collateral”).
Borrower hereby authorizes the Administrative Agent to file a financing
statement naming Borrower as debtor or seller that describes the collateral as
“all assets of the debtor whether now existing or hereafter arising” or words of
similar effect.

Section 13.2. Termination after Final Payout Date. Each of the Secured Parties
hereby authorizes the Administrative Agent, and the Administrative Agent hereby
agrees, promptly after the Final Payout Date to execute and deliver to Borrower
such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout Date, all right, title and interest of
the Administrative Agent and the other Secured Parties in and to the Collateral
shall terminate.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1. Waivers and Amendments.

(a) No failure or delay on the part of any Agent or any Lender in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy. The rights and remedies herein provided shall be cumulative and
nonexclusive of any rights or remedies provided by law. Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 14.1(b). The Loan Parties, the Required Committed Lenders and the
Administrative Agent may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i) without the consent of each affected Lender, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections

 

50



--------------------------------------------------------------------------------

by Borrower or the Servicer, (B) reduce the rate or extend the time of payment
of Interest or any CP Costs (or any component of Interest or CP Costs),
(C) reduce any fee payable to any Agent for the benefit of the Lenders,
(D) except pursuant to Article XII hereof, change the amount of the principal of
any Lender, any Committed Lender’s Pro Rata Share or any Committed Lender’s
Commitment, (E) amend, modify or waive any provision of the definition of
Required Committed Lenders or this Section 14.1(b), (F) consent to or permit the
assignment or transfer by Borrower of any of its rights and obligations under
this Agreement, (G) change the definition of “Borrowing Base,” “Eligible
Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest Reserve,” “Servicing
Reserve,” “Servicing Fee Rate,” “Required Reserve” or “Required Reserve Factor
Floor” or (H) amend or modify any defined term (or any defined term used
directly or indirectly in such defined term) used in clauses (A) through
(G) above in a manner that would circumvent the intention of the restrictions
set forth in such clauses; or

(ii) without the written consent of any affected Agent, amend, modify or waive
any provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent,

and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Notwithstanding the foregoing,
(i) without the consent of the Committed Lenders, but with the consent of
Borrower, any Co-Agent may direct the Administrative Agent to amend this
Agreement solely to add additional Persons as Committed Lenders in respect of
the related Conduit Group hereunder and (ii) the Agents, the Required Committed
Lenders and the Conduits may enter into amendments to modify any of the terms or
provisions of Article XI, Article XII, Section 14.13 or any other provision of
this Agreement without the consent of Borrower, provided that such amendment has
no negative impact upon Borrower. Any modification or waiver made in accordance
with this Section 14.1 shall apply to each of the Lenders equally and shall be
binding upon Borrower, the Lenders and the Agents.

Section 14.2. Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 14.2; provided, however, that any notice (including any Borrowing
Notice or Reduction Notice) from any Loan Party to any Agent or any Lender shall
be effective only upon receipt of such notice by such Agent or Lender. Any
notice or request required to be delivered to or by a

 

51



--------------------------------------------------------------------------------

Co-Agent hereunder, shall be delivered to or by the Funding Agent, who shall
promptly deliver such notice or request to the applicable Co-Agent or party.

Section 14.3. Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

Section 14.4. Protection of Administrative Agent’s Security Interest.

(a) Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Collateral, or to enable the Agents or the Lenders to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.

(b) If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.3. Each Loan Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Loan Party (i) to
execute on behalf of Borrower as debtor and to file financing

 

52



--------------------------------------------------------------------------------

statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Lenders in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Administrative Agent’s security interest in
the Collateral, for the benefit of the Secured Parties. This appointment is
coupled with an interest and is irrevocable.

Section 14.5. Confidentiality.

(a) Each Loan Party and each Lender shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter, the
Funding Agent Fee Letter and the other confidential or proprietary information
with respect to the Agents and the Conduits and their respective businesses
obtained by it or them in connection with the structuring, negotiating and
execution of the transactions contemplated herein, except that such Loan Party
and such Lender and its officers and employees may disclose such information to
such Loan Party’s and such Lender’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding.

(b) Each of the Lenders and each of the Agents shall maintain and shall cause
each of its officers, directors, employees, investors, potential investors,
credit enhancers, outside accountants, attorneys and other advisors to maintain
the confidentiality of any nonpublic information with respect to the Originators
and the Loan Parties, except that any of the foregoing may disclose such
information (i) to any party to this Agreement, (ii) to any equity provider or
to any provider of a surety, guaranty or credit or liquidity enhancement to any
Conduit, (iii) to the outside accountants, attorneys and other advisors of any
Person described in clause (i) or (ii) above, (iv) to any prospective or actual
assignee or participant of any of the Agents or any Lender, (v) to any rating
agency who rates the Commercial Paper, to any Commercial Paper dealer, and to
any nationally recognized statistical rating organization in compliance with
Rule 17g-5 under the Securities Exchange Act of 1934 (or to any other rating
agency in compliance with any similar rule or regulation in any relevant
jurisdiction), (vi) to any other entity organized for the purpose of purchasing,
or making loans secured by, financial assets for which any Co-Agent (or one of
its Affiliates) acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of each of the foregoing, provided
that each Person described in the foregoing clause (ii), (iii), (iv), (v) or
(vi) is informed of the confidential nature of such information and, in the case
of a Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b), and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a

 

53



--------------------------------------------------------------------------------

manner not identifying the Originators, Borrower, the Servicer, the Parent, or
the Obligors to prospective investors in Commercial Paper issued by such
Conduit, and (y) the Conduits, the Agents and the Lenders shall have no
obligation of confidentiality in respect of any information which may be
generally available to the public or becomes available to the public through no
fault of theirs or their respective Affiliates.

(c) Notwithstanding any other express or implied agreement to the contrary, the
parties hereto hereby agree and acknowledge that each of them and each of their
employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For purposes of this
Section 14.5(c), the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).

Section 14.6. Bankruptcy Petition. Borrower, the Servicer, the Agents and each
Committed Lender hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not institute against, or join any other
Person in instituting against, such Conduit any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

Section 14.7. Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of any Conduit, the Agents or
any Committed Lender, no claim may be made by any Loan Party or any other Person
against any Conduit, the Agents or any Committed Lender or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and each Loan Party hereby waives, releases,
and agrees not to sue upon any claim for any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

The obligations of each Conduit under this Agreement shall be payable solely out
of the funds of such Conduit available for such purpose and shall be solely the
corporate obligations of such Conduit. No recourse shall be had for the payment
of any amount owing in respect of this Agreement or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement against any Agent, any Affiliate of any of the foregoing, or any
stockholder, employee, officer, director, incorporator or beneficial owner of
any of the foregoing.

Section 14.8. CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF (EXCEPT IN THE CASE OF THE OTHER

 

54



--------------------------------------------------------------------------------

TRANSACTION DOCUMENTS, TO THE EXTENT OTHERWISE EXPRESSLY STATED THEREIN) AND
EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE OWNERSHIP INTEREST OF BORROWER
OR THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

Section 14.9. CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.

Section 14.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.

Section 14.11. Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any

 

55



--------------------------------------------------------------------------------

trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12. Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13. Release of Certain Defaulted Receivables. From time to time upon
not less than 15 days’ prior written notice to the Agents, the Borrower or the
Servicer may identify an Obligor which is a debtor in a proceeding under the
federal Bankruptcy Code whose Receivables will be sold for fair market value to
the Servicer or the applicable Originator; provided that (i) the aggregate
Outstanding Balance of all Receivables distributed or sold in any one period
beginning June 1 and ending on May 31 of the following year may not exceed 2.5%
of the average aggregate Outstanding Balance of all Receivables during 12 months
ended immediately prior to such period, and (ii) no Unmatured Amortization Event
or Amortization Event exists and is continuing as of the date of distribution or
sale, each of the Agents and the Lenders agrees that any distribution or sale
made in accordance with this Section 14.13 shall be made free and clear of their
security interests therein and liens thereon

Section 14.14. Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.

<signature pages follow>

 

56



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

ROCK-TENN FINANCIAL, INC., AS BORROWER By:   

/s/ Gregory King

   Name:    Gregory King    Title:    President       Address:    504 Thrasher
Street       Norcross, Georgia 30071       Attn:  John D. Stakel    Phone:   
(678) 291-7901    Fax:    (770) 246-4642

All notices delivered pursuant to Section 9.2, any requests for

indemnification delivered pursuant to Article X and any notices

relating to an Amortization Event or Unmatured Amortization

Event shall also be sent to:

   Address:    504 Thrasher Street       Norcross, Georgia 30071      
Attn:  General Counsel    Phone:    (678) 291-7456    Fax:    (770) 263-3582



--------------------------------------------------------------------------------

ROCK-TENN CONVERTING COMPANY, AS SERVICER By:   

/s/ Steven C. Voorhees

   Name:    Steven C. Voorhees    Title:    EOP CFO       Address:    504
Thrasher Street       Norcross, Georgia 30071       Attn:  John D. Stakel   
Phone:    (678) 291-7901    Fax:    (770) 246-4642

All notices delivered pursuant to Section 9.2, any requests for

indemnification delivered pursuant to Article X and any notices

relating to an Amortization Event or Unmatured Amortization

Event shall also be sent to:

   Address:    504 Thrasher Street       Norcross, Georgia 30071      
Attn:  General Counsel    Phone:    (678) 291-7456    Fax:    (770) 263-3582

 

Exhibit I-2



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH, AS ADMINISTRATIVE

AGENT, AS FUNDING AGENT, AS A CO-AGENT AND AS A COMMITTED LENDER

By:   

/s/ Stephen Adams

   Name:    Stephen Adams    Title:    Executive Director    By:   

/s/ Brett Delfino

   Name:    Brett Delfino    Title:    Executive Director       Address:   
Securitization – Middle Office       Rabobank International       245 Park
Avenue       New York, NY 10167    Phone:    (212) 916-7932    Fax:    (914)
287-2254    E-mail:    naconduit@rabobank.com

 

Exhibit I-3



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION,

AS A CONDUIT

By:   

/s/ Damian Perez

   Name:    Damian Perez    Title:    Vice President       Address:    Nieuw
Amsterdam Receivables Corp.       c/o Global Securitization Services, LLC      
68 South Service Road, Suite 120       Melville, NY 11747       Attention: JR
Angelo    Phone:    (631) 930-7202    Fax:    (212) 302-8767    Email:   
jrangelo@gssnyc.com; ddeangelis@gssnyc.com



--------------------------------------------------------------------------------

TD BANK, N.A.,

AS A CO-AGENT AND AS A COMMITTED LENDER

By:   

/s/ Marla Willner

   Name:       Marla Willner    Title:       SVP       Address:    77 King
Street West, 19th Floor       Toronto, Ontario M5K 1A2      
Attention: Terry Pachouris / Paul Koven    Phone:    (416) 308-7544 /
416-983-6656    Email:    Terry.Pachouris@tdsecurities.com;      
Paul.Koven@tdsecurities.com



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., AS A CO-AGENT

AND AS A COMMITTED LENDER

By:   

/s/ Elizabeth R. Wagner

      Name:    Elizabeth R. Wagner       Title:    Vice President      
      Address:    Wells Fargo Bank, N.A.       6 Concourse Parkway, Suite 1450
      Atlanta, GA 30328       Attention: Tim Brazeau          Phone:    (404)
732-0822          Email:    timothy.s.brazeau@wellsfargo.com;      
elizabeth.wagner@wellsfargo.com



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, AS A CO-AGENT AND AS A COMMITTED LENDER By:   

/s/ Danine D. Marsini

      Name:    Danine D. Marsini       Title:    Authorized Signatory    By:   

/s/ Veronica L. Gallagher

      Name:    Veronica L. Gallagher       Title:    Authorized Signatory      
      Address:    Royal Bank of Canada       2751 Centerville Road, Suite 212   
   Wilmington, DE 19808       Attention: Kate Rogers          Phone:    (212)
428-6472          Email:    conduit.management@rbccm.com THUNDER BAY FUNDING,
LLC, AS A CONDUIT By:   

/s/ Danine Marsini

      Name:    Danine Marsini       Title:    Authorized Signatory      
      Address:    Thunder Bay Funding, LLC      
2751 Centerville Road, Suite 212       Wilmington, DE 19808       Attention:
Tony Cowart          Phone:    (212) 428-6921          Email:   
conduit.funding@rbccm.com



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, AS A

CO-AGENT AND AS A COMMITTED LENDER

By:   

/s/ Aditya Reddy

      Name: Aditya Reddy       Title: Managing Director             Address:   
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch       1251 Avenue of the
Americas, 12th Floor       New York, NY 10020       Attention: Andrea Alkins   
      Phone:    (201) 413-8097          Email:   
securitization_reporting@us.mufg.jp

GOTHAM FUNDING CORP.,

AS A CONDUIT

By:   

/s/ Frank B. Bilotta

      Name: Frank B. Bilotta       Title: President             Address:   
The Bank of Tokyo-Mitsubishi UFJ, Ltd.,       New York Branch      
1251 Avenue of the Americas, 12th Floor       New York, NY 10020      
Attention: John Donoghue / Aditya Reddy             Phone:    (212) 413-8097 /
(212) 782-6957          Email:    securitization_reporting@us.mufg.jp;      
areddy@us.mufg.jp



--------------------------------------------------------------------------------

SMBC NIKKO SECURITIES AMERICA, INC., AS A CO-AGENT By:   

/s/ Takashi Fueno

      Name: Takashi Fueno       Title: Executive Director             Address:
   277 Park Avenue, 6th Floor       New York, NY 10172       Attention: Clara
Yip          Phone:    (212) 224-5321          Email:    nyasgops@smbc-si.com

SUMITOMO MITSUI BANKING CORPORATION,

AS A COMMITTED LENDER

By:   

/s/ Shuji Yabe

      Name: Shuji Yabe       Title: General Manager             Address:    277
Park Avenue, 6th Floor       New York, NY 10172       Attention: Clara Yip   
      Phone:    (212) 224-5321          Email:    nyasgops@smbc-si.com MANHATTAN
ASSET FUNDING COMPANY LLC, AS A CONDUIT By:   

/s/ Michael R. Newell

      Name: Michael R. Newell       Title: Vice President             Address:
   c/o SMBC Nikko Securities America, Inc.       277 Park Avenue, 6th Floor   
   New York, NY 10172       Attention: Neil Bautista / Akiyuki          Phone:
   (212) 224-5373 / (212) 224-5340          Email:   
nbautista@smbcnikko-si.com;       ataguchi@smbcnikko-si.com



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AS A CO-AGENT AND AS A COMMITTED LENDER By:   

/s/ Andrew D. Jones

      Name: Andrew D. Jones       Title: Vice President             Address:   
38 Fountain Square Plaza       MD 109046       Cincinnati, OH 45263      
Attention: Andrew Jones / Charisa Toole          Phone:    (513) 534-0836 /
(513) 534-3799          Email:    andrew.jones@53.com; Charissa.toole@53.com



--------------------------------------------------------------------------------

SUNTRUST BANK, AS A CO-AGENT AND AS A COMMITTED LENDER By:   

/s/ Joseph Franke

      Name:    Joseph Franke       Title:    Senior Vice President      
      Address:    303 Peach Street NE, 24th Floor       Atlanta, GA 30308      
Attention: Kayla Williams / David Morley          Phone:    (404) 658-4568   
      Fax:    (404) 495-2171          Email:    three.pillars@suntrust.com



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., NEW YORK BRANCH,

AS A CO-AGENT AND AS A COMMITTED LENDER

By:   

/s/ Leon Mo

         Name:    Leon Mo          Title:    Authorized Signatory         
      Address:    1251 Avenue of Americas, 32nd Floor       New York, NY 10020
      Attention:    Shinichi Nochiide / David Krafchik          Phone:    (212)
282-3592 / (212) 282-4998          Email:    Shinichi.Nochiide@mizuhocbus.com;
      David.Krafchik@mizuhocbus.com

WORKING CAPITAL MANAGEMENT CO., L.P.,

AS A CONDUIT

By:   

/s/ Shinichi Nochiide

         Name:    Shinichi Nochiide          Title:    Attorney-in-Fact         
      Address:    1251 Avenue of Americas, 32nd Floor       New York, NY 10020
      Attention:    Shinichi Nochiide / David Krafchik          Phone:    (212)
282-3592 / (212) 282-4998          Email:    Shinichi.Nochiide@mizuhocbus.com;
      David.Krafchik@mizuhocbus.com



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.

“Adjusted Federal Funds Rate” means, for each Settlement Period, the weighted
daily average of (a) a rate per annum equal to the Federal Funds Rate on each
day of such Settlement Period, plus (b) the Market Spread per annum on each day
of such Settlement Period, plus (c) the Applicable Percentage per annum for each
day on such Settlement Period. For purposes of determining the Adjusted Federal
Funds Rate for any day, changes in the Federal Funds Rate shall be effective on
the date of each such change.

“Adjusted Federal Funds Rate Loan” means a Loan which bears interest at the
Adjusted Federal Funds Rate.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.

“Adverse Claim” means a Lien.

“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.

“Agents” has the meaning set forth in the preamble to this Agreement.

“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Committed Lenders’ Commitments to make Loans hereunder. As of May 27,
2011, the Aggregate Commitment is $625,000,000.

“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.

 

Exhibit I-1



--------------------------------------------------------------------------------

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Agreement” means this Fourth Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.

“Allocation Limit” has the meaning set forth in Section 1.1(a).

“Alternate Base Rate” means for any day, (a) the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate plus (b) plus the Applicable Percentage per
annum. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change. In addition, the Alternate Base Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.

“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than
Section 6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately
prior to the occurrence of an Amortization Event described in Section 9.1(g),
(iii) the Business Day specified in a written notice from the Administrative
Agent following the occurrence of any other Amortization Event, and (iv) the
date which is 10 Business Days after the Administrative Agent’s receipt of
written notice from Borrower that it wishes to terminate the facility evidenced
by this Agreement.

“Amortization Event” has the meaning specified in Article IX.

“Applicable Percentage” has the meaning set forth in the Fee Letter.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.

“Borrower” has the meaning set forth in the preamble to this Agreement.

“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.

“Borrowing Date” means a Business Day on which an Advance is made hereunder.

 

Exhibit I-2



--------------------------------------------------------------------------------

“Borrowing Limit” has the meaning set forth in Section 1.1(a)(i).

“Borrowing Notice” has the meaning set forth in Section 1.2.

“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which:
(a) in the case of a CP Rate Loan, has its principal reduced without compliance
by Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice, (c) in the case of a CP Rate
Loan, is assigned under the applicable Liquidity Agreement or (d) in the case of
a LIBO Rate Loan, is terminated or reduced prior to the last day of its Interest
Period, whether voluntarily or due to the occurrence of the Amortization Date,
an amount equal to the excess, if any, of (i) the CP Costs or Interest (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the Administrative
Agent to relate to such Loan (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the principal of such Loan if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is
allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and
(y) to the extent such principal is not allocated to another Loan, the income,
if any, actually received during the remainder of such period by the holder of
such Loan from investing the portion of such principal not so allocated. In the
event that the amount paid by the Borrower to any Lender or Lenders as Broken
Funding Costs on any date exceeds the amount resulting from the calculation
described in the immediately preceding sentence, the relevant Lender or Lenders
agree to pay to Borrower the amount of such excess.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the initial Advance hereunder and the final Calculation Period shall
terminate on the Final Payout Date.

“Change of Control” has the meaning provided in the Receivables Sale Agreement.

“Co-Agent” means with respect to each Lender, the agent appointed to act on
behalf of such Lender in the applicable Lender Supplement.

“Collateral” has the meaning set forth in Section 13.1.

 

Exhibit I-3



--------------------------------------------------------------------------------

“Collection Account” has the meaning provided in the Receivables Sale Agreement.

“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.

“Collections” has the meaning provided in the Receivables Sale Agreement.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.

“Commitment” means, for each Committed Lender, the commitment of such Committed
Lender to make (i) in the case of an Unaffiliated Committed Lender, its
Percentage of Loans to Borrower hereunder or (ii) in the case of a Committed
Lender in a Conduit Group, its Pro Rata Share of such Conduit Group’s Percentage
of Loans to Borrower hereunder in the event the applicable Conduit elects not to
fund any Advance, in either case, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Committed
Lender’s name on Schedule A to this Agreement.

“Committed Lenders” means (i) each Unaffiliated Committed Lender and (ii) with
respect to each Conduit Group, the banks or other financial institutions and
their respective successors and permitted assigns under each Conduit Group’s
Liquidity Agreement.

“Conduit” means any Lender that is designated as the Conduit in the Lender
Supplement or in the Assignment Agreement pursuant to which it became a party to
this Agreement, and any assignee of such Lender to the extent of the portion of
such Percentage assumed by such assignee pursuant to its respective Assignment
Agreement.

“Conduit Group” means, collectively, (i) a Conduit or Conduits, as the case may
be, (ii) the Committed Lenders with respect to such Conduit or Conduits and
(iii) the applicable Co-Agent for such Conduit or Conduits.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

 

Exhibit I-4



--------------------------------------------------------------------------------

“Contract” has the meaning provided in the Receivables Sale Agreement.

“Contractual Dilution Amount” means, as of any Cut-Off Date, the product of
(i) 1.25 and (ii) the highest aggregate amount of cash discounts granted in any
calendar month during the previous twelve completed calendar months.

“CP Costs” means:

(a) for a Pool Funded Conduit, for each day, the sum of, without duplication,
(i) discount or interest accrued on such Conduit’s Pooled Commercial Paper at
the applicable CP Rate on such day, plus (ii) any and all accrued commissions in
respect of its placement agents and its Commercial Paper dealers, and issuing
and paying agent fees incurred, in respect of such Conduit’s Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by such Conduit’s Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received by or on behalf of such
Conduit on such day from investment of collections received under all receivable
purchase or financing facilities funded substantially with such Conduit’s Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of such Conduit’s Broken Funding Costs related to the prepayment of any
investment of such Conduit pursuant to the terms of any receivable purchase or
financing facilities funded substantially with its Pooled Commercial Paper. In
addition to the foregoing costs, if Borrower (or the Servicer, on Borrower’s
behalf) shall request any Advance during any period of time determined by a
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to its Conduit’s Loan included in such Advance, the principal
associated with any such Loan of such Conduit shall, during such period, be
deemed to be funded by such Conduit in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal; and

(b) for a Conduit that is not a Pool Funded Conduit, for each day, the sum of
(x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.

“CP Rate” means, for any CP Tranche Period of any Conduit,

(a) for any CP Rate Loans funded by a Pool Funded Conduit, a rate per annum
that, when applied to the outstanding principal balance of such CP Rate Loans
for the actual number of days elapsed in such CP Tranche Period, would result in
an amount of accrued interest equivalent to such Conduit’s CP Costs for such CP
Tranche Period; and

 

Exhibit I-5



--------------------------------------------------------------------------------

(b) for any CP Rate Loans funded by a Conduit that is not a Pool Funded Conduit,
a rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum the discount rate (or rates) at which such Conduit’s
Related Commercial Paper outstanding during such CP Tranche Period has been or
may be sold by any placement agent or commercial paper dealer selected by such
Conduit’s Co-Agent, plus (ii) the commissions and charges charged by such
placement agent or commercial paper dealer with respect to such Related
Commercial Paper, expressed as a percentage of the face amount thereof and
converted to an interest-bearing equivalent rate per annum.

“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the Default Rate.

“CP Tranche Period” means with respect to any Loan of any Conduit, a period of
days from 1 Business Day up to the number of days (not to exceed 60 days, in the
case of a Loan that is not funded with Pooled Commercial Paper) necessary to
extend such period to include the next Settlement Date, commencing on a Business
Day, which period is either (i) requested by Borrower and agreed to by such
Conduit or such Conduit’s Co-Agent or (ii) in the absence of such request and
agreement, selected by such Conduit or such Conduit’s Co-Agent (it being
understood that the goal shall be to select a period which ends on or as close
to the next Settlement Date as possible).

“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.

“Cut-Off Date” means the last day of a Calculation Period.

“Days Sales Outstanding” means, as of any Cut-Off Date, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of such Cut-Off Date, by
(ii) the aggregate amount of Receivables created during the three
(3) Calculation Periods including and immediately preceding such Cut-Off Date.

“Debt” has the meaning provided in the Receivables Sale Agreement.

“Deemed Collections” means Collections deemed received by Borrower under
Section 1.4(a).

“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the 5.13 Calculation Periods ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-off Date.

“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes.

 

Exhibit I-6



--------------------------------------------------------------------------------

“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originators during the
Calculation Period occurring 4 months prior to the Calculation Period ending on
such Cut-Off Date.

“Defaulted Receivable” means a Receivable: (i) (x) as to which no payment, or
part thereof, remains unpaid for 61 days or more from the original due date for
such payment and (y) the Obligor thereof has suffered an Event of Bankruptcy;
(ii) (x) as to which no payment, or part thereof, remains unpaid for 61 days or
more from the original due date for such payment and (y) which, consistent with
the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 61 days or more from the original due date for such payment.

“Defaulting Lender” means (a) any Committed Lender that (i) has failed to
perform any of its funding obligations hereunder within one Business Day of the
date required to be funded by it hereunder (other than failures to fund solely
as a result of (A) a bona fide dispute as to whether the conditions to borrowing
were satisfied on the relevant Advance date, but only for such time as such
Committed Lender is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute, (B) a failure to disburse due to an
administrative error or omission by such Committed Lender, or (C) a failure to
disburse due to force majeure, computer malfunctions, interruption or
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control), (ii) has notified
the Borrower, the Funding Agent or the Administrative Agent that it does not
intent to comply with its funding obligations under this Agreement, or (iii) has
failed to confirm in writing that it intends to comply with its funding
obligation under this Agreement, by the date requested by the Administrative
Agent in writing following the Administrative Agent’s determination that it has
a reasonable basis to believe that such Committed Lender will not comply with
its funding obligations under this Agreement, (b) any Committed Lender that is
the subject of an Event of Bankruptcy or (c) any assignee of a Defaulting Lender
under applicable law as contemplated in the last sentence of Section 12.1(d)(v).

“Defaulting Lender Excess” means, with respect to any Defaulting Lender at any
time, the excess, if any, at such time of (i) an amount equal to such Defaulting
Lender’s Percentage multiplied by the Aggregate Principal (calculated as if any
other Defaulting Lenders had funded all of their respective Loans) over (ii) the
aggregate principal amount of all Loans made by such Defaulting Lender.

“Defaulting Lender Group” means any Conduit Group that includes a Defaulting
Lender.

“Delinquency Ratio” means, as of any Cut-Off Date, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables on such Cut-Off Date divided by (ii) the aggregate sales generated
by the Originators during

 

Exhibit I-7



--------------------------------------------------------------------------------

the Calculation Period occurring three (3) months prior to the Calculation
Period ending on such Cut-Off Date.

“Delinquent Receivable” means a Receivable, (i) as to which any payment, or part
thereof, remains unpaid for 31-60 days from the original due date for such
payment, or (ii) which is delinquent under the Credit and Collection Policy.

“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).

“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by
(ii) the Net Pool Balance as of such Cut-Off Date.

“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts) during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate sales
generated by the Originators during such Calculation Period.

“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:

(a) the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the most recent
Cut-Off Date, plus (ii) the Dilution Volatility Component as of the most recent
Cut-Off Date, times

(b) the Dilution Horizon Ratio as of the most recent Cut-Off Date.

“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.

“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and
(ii) P-1 by Moody’s.

“Eligible Foreign Receivable” means an Eligible Receivable that is a Foreign
Receivable.

“Eligible Receivable” means, at any time, a Receivable:

(a) the Obligor of which (i) is not an Affiliate of any of the parties hereto
and (ii) is not a government or a governmental subdivision or agency,

 

Exhibit I-8



--------------------------------------------------------------------------------

(b) (i) which by its terms is due and payable not greater than 120 days from the
original invoice date thereof and (ii) which is not a Defaulted Receivable,

(c) which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,

(d) which has not had its payment terms extended more than once,

(e) which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,

(f) which is denominated and payable only in United States dollars in the United
States,

(g) which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense; provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected,

(h) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale, pledge or assignment of the
rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Lender to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,

(i) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale of goods or the provision of
services by the applicable Originator,

(j) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation,

(k) which satisfies all applicable requirements of the Credit and Collection
Policy,

(l) which was generated in the ordinary course of the applicable Originator’s
business,

 

Exhibit I-9



--------------------------------------------------------------------------------

(m) which arises solely from the sale of goods or the provision of services to
the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),

(n) which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected, and provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset,

(o) as to which the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor,

(p) as to which each of the representations and warranties contained in Sections
5.1(i), (j), (r), (s), (t) and (u) is true and correct,

(q) all right, title and interest to and in which has been validly transferred
by the applicable Originator directly to Borrower under and in accordance with
the Receivables Sale Agreement, and Borrower has good and marketable title
thereto free and clear of any Adverse Claim, and

(r) which is not originated on a “billed but not shipped,” “bill and hold,”
“guaranteed sale,” “sale and return,” “sale on approval,” “progress billed,”
“consignment” or similar basis.

“Equity Interests” has the meaning provided in the Receivables Sale Agreement.

“ERISA” has the meaning provided in the Receivables Sale Agreement.

“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.

“ERISA Event” has the meaning provided in the Receivables Sale Agreement.

 

Exhibit I-10



--------------------------------------------------------------------------------

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

(a) a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or

(b) such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability to pay its debts generally as they become due, or, if a corporation or
similar entity, its board of directors shall vote to implement any of the
foregoing.

“Excess Terms Allowance” means the sum of (a) the amount, if any, by which the
aggregate Outstanding Balance of all Eligible Receivables with payment terms
that are greater than 90 days but less than 121 days exceeds 3.0% of the
Outstanding Balance of all Eligible Receivables, and (b) the amount, if any, by
which the aggregate Outstanding Balance of all Eligible Receivables with payment
terms that are greater than 60 days but less than 91 days exceeds 8.0% of the
Outstanding Balance of all Eligible Receivables.

“Excluded Taxes” has the meaning provided in Section 10.1(c).

“Executive Officer” has the meaning provided in the Receivables Sale Agreement.

“Facility Account” means Borrower’s account no. 8800849666 at SunTrust Bank.

“Facility Fee” has the meaning provided in the Fee Letter.

“Facility Termination Date” means the earliest of (a) the Scheduled Termination
Date and (b) the Amortization Date.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a

 

Exhibit I-11



--------------------------------------------------------------------------------

Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or
(b) if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 11:30 a.m. (New York City time) for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter dated as of May 27, 2011 among
Parent, Borrower and the Agents, as it may be amended or modified and in effect
from time to time.

“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.

“Finance Charges” has the meaning provided in the Receivables Sale Agreement.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Receivable” means any Receivable denominated and payable in United
States Dollars, the Obligor of which is organized under the laws of, or has its
chief executive office in, any jurisdiction other than the United States (or any
political subdivision thereof).

“Foreign Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Eligible Foreign Receivables exceeds 5.0% of the
Outstanding Balance of all Eligible Receivables.

“Funding Account” means Funding Agent’s account no. RABO 11.1 at Deutsche Bank
and as referenced in the Lender Supplement.

“Funding Agent” means Rabobank, or any successor funding agent appointed
hereunder pursuant to Section 11.1.

“Funding Agent Fee Letter” means that certain fee letter dated as of May 27,
2011 among Parent, Borrower and Rabobank, as it may be amended or modified and
in effect from time to time.

“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.

“Funding Source” means (i) each Committed Lender and (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.

 

Exhibit I-12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Indemnified Amounts” has the meaning specified in Section 10.1.

“Indemnified Party” has the meaning specified in Section 10.1.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Independent Director” means a director of Borrower who (A) is not at the time
of initial appointment or at any time during the continuation of his or her
appointment as an Independent Director and has not been at any time during the
five (5) years preceding such appointment: (i) an equity holder, director (other
than an Independent Director), officer, employee, member, manager, attorney or
partner of Borrower or any of its Affiliates; (ii) a customer, supplier or other
person who derives more than 1% of its purchases or revenues from its activities
with Borrower or any of its Affiliates; (iii) a person or other entity
controlling or under common control with any such equity holder, partner,
member, customer, supplier or other person; (iv) a member of the immediate
family of any such equity holder, director, officer, employee, member, manager,
partner, customer, supplier or other person; or (v) a trustee in bankruptcy for
Borrower or any of its Affiliates and (B) has, (i) prior experience as an
Independent Director for a corporation or limited liability company whose
charter documents required the unanimous consent of all “independent directors”
thereof before such corporation or limited liability company could consent to
the institution of bankruptcy or insolvency proceedings against it or could file
a petition seeking relief under any applicable federal or state law relating to
bankruptcy and (ii) at least three years of employment experience and who is
provided by CT Corporation, Corporation Service Company, Global Securitization
Services, LLC, National Registered Agents, Inc., Wilmington Trust Company, Lord
Securities Corporation or, if none of those companies is then providing
professional “independent directors”, another nationally recognized company
reasonably approved by the Administrative Agent. As used herein, the term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of management, policies or activities of a person or
entity, whether through ownership of voting securities, by contract or
otherwise.

“Interest” means for each respective Interest Period relating to Loans of the
Committed Lenders, an amount equal to the product of the applicable Interest
Rate for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBOR Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate or the Adjusted Federal Funds Rate, on a 365-day (or
366-day, when appropriate) basis.

 

Exhibit I-13



--------------------------------------------------------------------------------

“Interest Period” means, with respect to any Loan held by a Committed Lender:

(a) if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and Borrower, commencing on a Business Day
selected by Borrower or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or

(b) if Interest for such Loan is calculated on the basis of the Alternate Base
Rate or the Adjusted Federal Funds Rate, a period commencing on a Business Day
selected by Borrower and agreed to by the applicable Co-Agent, provided that no
such period shall exceed one month.

If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.

“Interest Rate” means, with respect to each Loan of the Committed Lenders, the
LIBO Rate, the Adjusted Federal Funds Rate, the Alternate Base Rate or the
Default Rate, as applicable.

“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the most
recent Cut-Off Date times (iii) a fraction the numerator of which is the Days
Sales Outstanding as of the most recent Cut-Off Date and the denominator of
which is 360.

“Lender” means each Conduit and each Committed Lender.

“Lender Supplement” means, with respect to any Lender, the information set forth
in Schedule C to this Agreement in respect of such Lender, as it may be amended
or otherwise modified from time to time by such Lender or the Lenders named
therein.

“LIBO Rate” means, (x) for Wells Fargo Bank, N.A. and TD Bank, N.A., LMIR, and
(y) for Lenders other than Wells Fargo Bank, N.A. and TD Bank, N.A., for any
Interest Period, (i) the rate per annum determined on the basis of the offered
rate for deposits in U.S. dollars of amounts equal or comparable to the
principal amount of the related Loan offered for a term comparable to such
Interest Period, which rates appear on a Bloomberg L.P. terminal, displayed
under the address “US0001M <Index> Q <Go>” effective as of 11:00 A.M., London
time, two Business Days prior to the first day of such

 

Exhibit I-14



--------------------------------------------------------------------------------

Interest Period, provided that if no such offered rates appear on such page, the
LIBO Rate for such Interest Period will be the arithmetic average (rounded
upwards, if necessary, to the next higher 1/100th of 1%) of rates quoted by not
less than two major banks in New York, New York, selected by the Administrative
Agent, at approximately 10:00 a.m.(New York City time), two Business Days prior
to the first day of such Interest Period, for deposits in U.S. dollars offered
by leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum. The LIBO Rate shall be rounded, if necessary,
to the next higher 1/16 of 1%.

“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.

“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes.

“Lien” has the meaning specified in the Receivables Sale Agreement.

“Liquidity Agreement” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Committed Lenders of such Conduit Group.

“Liquidity Commitment” means, as to each Committed Lender in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).

“Liquidity Funding” means (a) a purchase made by any Committed Lender pursuant
to its Liquidity Commitment of all or any portion of, or any undivided interest
in, an applicable Conduit’s Loans, or (b) any Loan made by a Committed Lender in
lieu of such Conduit pursuant to Section 1.1.

“Liquidity Termination Date” means, as to any Conduit, except as otherwise set
forth in this Agreement, the date on which the Liquidity Agreement between such
Conduit and the related Committed Lenders in its Conduit Group terminates.

“LMIR” means, on any date of determination, a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Percentage.

 

Exhibit I-15



--------------------------------------------------------------------------------

“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan, an Adjusted Federal Funds Rate
Loan or a LIBO Rate Loan, selected in accordance with the terms of this
Agreement.

“Loan Parties” has the meaning set forth in the preamble to this Agreement.

“Lock-Box” has the meaning provided in the Receivables Sale Agreement.

“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the most recent
Cut-Off Date, times (c) the Default Horizon Ratio as of the most recent Cut-Off
Date.

“Market Spread” means, on any date of determination, the positive difference
between the Federal Funds Rate on such date of determination, and the 1-month
LIBO Rate effective as of 11:00 A.M., London time, on such date of determination
(and not as in effect two Business Days prior thereto).

“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Loan Party to perform its obligations under the Transaction Documents to
which it is a party, (iii) any material adverse effect on the legality, validity
or enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectability of the Receivables generally or of any
material portion of the Receivables.

“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.

“Monthly Reporting Date” means the 25th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Performance Guarantor, the Loan
Parties or any of its ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five (5) plan years, has made or been
obligated to make contributions.

“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates

 

Exhibit I-16



--------------------------------------------------------------------------------

exceeds the Obligor Concentration Limit for such Obligor, (ii) the Excess Terms
Allowance, (iii) the Foreign Receivable Excess, (iv) the Contractual Dilution
Amount and (v) the Volume Rebate Accrual Amount.

“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
fees under the Funding Agent Fee Letter, Broken Funding Costs and Indemnified
Amounts.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit set forth below for Obligors who
have short term unsecured debt ratings currently assigned to them by S&P and
Moody’s (or in the absence thereof, the long term unsecured senior debt ratings
set forth below):

 

Short Term Rating

(S&P/Moody’s)

  

Long Term Rating

(S&P/Moody’s)

   Maximum
Allowable % of  Eligible
Receivables   A-1+/P-1    Aaa to Aa2/AAA to AA      13.0 %  A-1/P-1    Aa3 to
A2/AA- to A      8.0 %  A-2/P-2    A3 to Baa1/A- to BBB+      7.0 %  A-3/P-3   

Baa2 to Baa3/BBB to

BBB-

     4.0 % 

Below A-3/P3 or Not

Rated

  

Below Baa3/BBB- or

Not Rated

     2.0 % 

; provided, however, that (a) if any Obligor has a split short term rating by
S&P and Moody’s or a split long term rating by S&P and Moody’s, the applicable
short term rating or long term rating, as applicable, will be the lower of the
two, (b) if any Obligor is not rated by either S&P or Moody’s, the applicable
Obligor Concentration Limit shall be the one set forth in the last line of the
table above, and (c) subject to satisfaction of the Rating Agency Condition
and/or an increase in the percentage set forth in clause (a)(i) of the
definition of “Required Reserve”, upon Borrower’s request from time to time, the
Co-Agents may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by any Co-Agent upon not less than five (5) Business Days’
written notice to the Loan Parties.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

Exhibit I-17



--------------------------------------------------------------------------------

“Originator” means each of Rock-Tenn Company of Texas, a Georgia corporation,
Rock-Tenn Converting Company, a Georgia corporation, Rock-Tenn Mill Company,
LLC, a Georgia limited liability company, Rock-Tenn – Solvay, LLC, a Delaware
limited liability company, PCPC, Inc., a California corporation, Waldorf
Corporation, a Delaware corporation, RockTenn – Southern Container, LLC, a
Delaware limited liability company and RockTenn CP, LLC, a Delaware limited
liability company.

“Other Taxes” has the meaning set forth in Section 10.2(b).

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Parent” means Rock-Tenn Company, a Georgia corporation.

“Parent Credit Agreement” means that Credit Agreement, dated as of May 27, 2011,
by and among Rock-Tenn Company, Rock-Tenn Company of Canada, the guarantors from
time to time party thereto, the lenders from time to time party thereto, Wells
Fargo Bank, National Association, as Administrative Agent and as Collateral
Agent, and Bank of America, N.A., as Canadian Agent, as the same may be amended
from time to time in accordance with the terms thereof.

“Participant” has the meaning set forth in Section 12.2.

“Payment Account” means, with respect to each Co-Agent, the account designated
by such Co-Agent for receipt of payments hereunder and identified on the Lender
Supplement.

“PBGC” has the meaning provided in the Receivables Sale Agreement.

“Percentage” means for (i) each Conduit Group, the ratio (expressed as a
percentage) of the aggregate Commitments of the Committed Lenders in such
Conduit Group to the Aggregate Commitment and (ii) each Unaffiliated Committed
Lender, the ratio (expressed as a percentage) of its Commitment to the Aggregate
Commitment.

“Performance Guarantor” means Parent.

“Performance Undertaking” means that certain Third Amended and Restated
Performance Undertaking, dated as of May 27, 2011, by Performance Guarantor in
favor of Borrower, substantially in the form of Exhibit VII, as the same may be
amended, restated or otherwise modified from time to time.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which Performance Guarantor, the
Loan

 

Exhibit I-18



--------------------------------------------------------------------------------

Parties or any of their respective ERISA Affiliates is (or, if such plan were
terminated at such time, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool Funded Conduit for a tenor and in an amount specifically requested by
any Person with any agreement effected by such Pool Funded Conduit.

“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.

“Prepaid Lender” has the meaning set forth in Section 12.1(e).

“Prepaid Lender Amount” means, in respect of any Prepaid Lender and any
Settlement Date prior to the Amortization Date, an amount calculated as the
product of (a) such Prepaid Lender’s Percentage and (b) amounts available for
application pursuant to clause “fifth” of Section 2.2.

“Prepayment Date” has the meaning set forth in Section 12.1(e).

“Prime Rate” means for each Lender, the rate of interest per annum publicly
announced from time to time by its Co-Agent as its prime commercial lending rate
or base rate in effect at its principal office for loans in the United States of
America, with each change in the Prime Rate being effective on the date such
change is publicly announced as effective (it being understood and agreed that
the Prime Rate is a reference rate used by such Co-Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit by any Agent or Lender to any debtor).

“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Committed Lender in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Committed Lenders in such Conduit Group.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Purchasing Committed Lender” has the meaning set forth in Section 12.1(b).

“Rabobank” has the meaning set forth in the preamble to this Agreement.

“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial

 

Exhibit I-19



--------------------------------------------------------------------------------

Paper or, if applicable, the conditions required for post-closing review as
described in a letter or letters from S&P or Moody’s or such other rating
agency.

“Ratings Trigger Event” means, as of any date of determination, the lowering of
the rating with regard to the long-term debt of the Parent to (or below) (i) BB
by S&P, or (ii) Ba2 by Moody’s.

“Receivable” has the meaning provided in the Receivables Sale Agreement.

“Receivables Sale Agreement” means that certain Third Amended and Restated
Receivables Sale Agreement, dated as of May 27, 2011, among Parent, the
Originators and Borrower, as the same may be amended, restated or otherwise
modified from time to time.

“Records” has the meaning provided in the Receivables Sale Agreement.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Register” has the meaning set forth in Section 12.3.

“Regulatory Change” means any change after the date of this Agreement in United
States (federal, state or municipal) or foreign laws, regulations (including
Regulation D) or accounting principles or the adoption or making after such date
of any interpretations, directives or requests of or under any United States
(federal, state or municipal) or foreign laws, regulations (whether or not
having the force of law) or accounting principles by any court, governmental or
monetary authority, or accounting board or authority (whether or not part of
government) charged with the establishment, interpretation or administration
thereof. For the avoidance of doubt, any change in accounting standards or the
issuance of any other pronouncement, release or interpretation (or revisions to
the foregoing) that causes or requires the consolidation of all or a portion of
the assets and liabilities of a Conduit or Borrower with the assets and
liabilities of any Agent, any Committed Lender or any other Affected Entity
shall constitute a Regulatory Change.

“Related Commercial Paper” means, for any period with respect to any Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.

“Related Security” means, with respect to any Receivable: (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.

“Required Committed Lenders” means Committed Lenders holding in the aggregate
more than fifty percent (50%) of the Aggregate Commitment; provided,

 

Exhibit I-20



--------------------------------------------------------------------------------

however, that if any Committed Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders, such
Committed Lender’s Commitments.

“Required Data” means ongoing information regarding the Collateral required to
be provided by the Borrower or the Servicer to the Administrative Agent at the
request of the Administrative Agent, including in connection with any Lender’s
regulatory capital requirements.

“Required Notice Period” means two (2) Business Days.

“Required Reserve” means, on any day during a Calculation Period, the product of
(a) (i) the greater of (A) the Required Reserve Factor Floor and (B) the sum of
the Loss Reserve and the Dilution Reserve, plus (ii) the Interest Reserve and
the Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.

“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 13% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the most
recent Cut-Off Date.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).

“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business.

“Sanctioned Country” means a country subject to a sanctions program administered
and enforced by OFAC.

“Sanctioned Person” means a person or entity named on the list of specially
designated nationals maintained by OFAC.

“Scheduled Termination Date” means May 27, 2014.

 

Exhibit I-21



--------------------------------------------------------------------------------

“Secured Parties” means the Indemnified Parties.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicing Fee” means, for each day in a Calculation Period:

(a) an amount equal to (i) the Servicing Fee Rate (or, at any time while
Converting or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms’ length basis based
on then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or

(b) on and after the Servicer’s reasonable request made at any time when
Converting or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer’s reasonable costs and expenses of performing its obligations
under this Agreement during the preceding Calculation Period, divided by
(ii) the number of days in the current Calculation Period.

“Servicing Fee Rate” means 0.75% per annum.

“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) 1.5 times (b) the Servicing Fee Rate times (c) a fraction,
the numerator of which is the Days Sales Outstanding for the most recent Cut-Off
Date and the denominator of which is 360.

“Settlement Date” means (A) with respect to all Loans, the 2nd Business Day
after each Monthly Reporting Date, and (B) in addition, with respect to Loans of
the Committed Lenders, the last day of the relevant Interest Period.

“Settlement Period” means the immediately preceding Calculation Period (or
portion thereof).

“SSCC Acquisition” has the meaning set forth in the Receivables Sale Agreement.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.

 

Exhibit I-22



--------------------------------------------------------------------------------

“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Termination Date” has the meaning set forth in the Receivables Sale Agreement.

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Funding Agent Fee Letter, each
Subordinated Note (as defined in the Receivables Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Unaffiliated Committed Lender” means each Committed Lender that is not related
to a Conduit Group.

“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).

“Volume Rebate Accrual Amount” means, on any date of determination, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exhibit I-23



--------------------------------------------------------------------------------

EXHIBIT II-A

FORM OF BORROWING NOTICE

 

 

ROCK-TENN FINANCIAL, INC.

BORROWING NOTICE

dated                     , 20    

for Borrowing on                     , 20    

[Applicable Co-Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of May 27, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent. Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.

1. The [Servicer, on behalf of] Borrower hereby certifies, represents and
warrants to the Agents and the Lenders that on and as of the Borrowing Date (as
hereinafter defined):

(a) all applicable conditions precedent set forth in Article VI of the Credit
Agreement have been satisfied;

(b) each of its representations and warranties contained in Section 5.1 of the
Credit Agreement will be true and correct, in all material respects, as if made
on and as of the Borrowing Date;

(c) no event will have occurred and is continuing, or would result from the
requested Purchase, that constitutes an Amortization Event or Unmatured
Amortization Event;

(d) the Facility Termination Date has not occurred; and

(e) after giving effect to the Loans comprising the Advance requested below, the
Aggregate Principal will not exceed the Borrowing Limit.

 

Exhibit II-A-1



--------------------------------------------------------------------------------

2. The [Servicer, on behalf of] Borrower hereby requests that the Lenders make
an Advance on                     , 20     (the “Borrowing Date”) as follows:

(a) Aggregate Amount of Advance: $            

 

  (i) [Conduit Group]’s Percentage of Advance: $[            ]

 

  (ii) [Unaffiliated Committed Lender]’s Percentage of Advance: $[            ]

(b) To the extent any portion of an Advance is funded by Committed Lenders,
[Servicer on behalf of] Borrower requests that the applicable Committed
Lender(s) make [an Alternate Base Rate Loan] [an Adjusted Federal Funds Rate
Loan] [that converts into] a LIBO Rate Loan with an Interest Period of
             months on the third Business Day after the Borrowing Date)].

3. Please disburse the proceeds of the Loans as follows:

 

  (i) [Conduit Group]: [Apply $             to payment of principal and interest
of existing Loans due on the Borrowing Date]. [Apply $             to payment of
fees due on the Borrowing Date]. [Wire transfer $             to account no.
             at                      Bank, in [city, state], ABA No.
            , Reference:             ].

 

  (ii) [Unaffiliated Committed Lender]: [Apply $             to payment of
principal and interest of existing Loans due on the Borrowing Date]. [Apply
$             to payment of fees due on the Borrowing Date]. [Wire transfer
$             to account no.              at                      Bank, in
[city, state], ABA No.             , Reference:             ].

 

Exhibit II-A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Borrowing Notice to be executed and delivered as of this      day of
                    ,             .

 

[ROCK-TENN CONVERTING COMPANY,

as Servicer, on behalf of:] ROCK-TENN FINANCIAL, INC., as Borrower

By:  

 

Name:   Title:  

 

Exhibit II-A-3



--------------------------------------------------------------------------------

EXHIBIT II-B

FORM OF REDUCTION NOTICE

 

 

ROCK-TENN FINANCIAL, INC.

REDUCTION NOTICE

dated                     , 20    

for reduction to occur on                     , 20    

[Applicable Co-Agent]

Attention: [                    ]

Ladies and Gentlemen:

Reference is made to the Fourth Amended and Restated Credit and Security
Agreement dated as of May 27, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent. Capitalized terms defined in the Credit
Agreement are used herein with the same meanings.

You are hereby irrevocably notified that Borrower wishes to make an Aggregate
Reduction in the amount of $             on                     , 20     (the
“Proposed Reduction Date”).

[                    ]’s Percentage of such Aggregate Reduction will be
$[            .]

The undersigned agrees and acknowledges that any payments to the Agents or the
Lenders must be made by 12:00 p.m. (New York City time).

IN WITNESS WHEREOF, the [Servicer, on behalf of] Borrower has caused this
Reduction Notice to be executed and delivered as of the date set forth above.

 

[ROCK-TENN CONVERTING COMPANY,

as Servicer, on behalf of:] ROCK-TENN FINANCIAL, INC., as Borrower

By:  

 

Name:   Title:  

 

Exhibit II-B-1



--------------------------------------------------------------------------------

EXHIBIT III-A

PLACES OF BUSINESS OF THE LOAN PARTIES AND PARENT; LOCATIONS

OF RECORDS; FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

ROCK-TENN FINANCIAL, INC.

Place of Business: 504 Thrasher Street, Norcross, GA 30071

Locations of Records: 504 Thrasher Street, Norcross, GA 30071

Federal Employer Identification Number: 58-2579090

Legal, Trade and Assumed Names: None

Organizational Identification Number: 3309598

ROCK-TENN COMPANY

Place of Business: 504 Thrasher Street, Norcross, GA 30071

Locations of Records: 504 Thrasher Street, Norcross, GA 30071

Federal Employer Identification Number: 62-0342590

Legal, Trade and Assumed Names: None

Organizational Identification Number: J518706

ROCK-TENN CONVERTING COMPANY

Place of Business: 504 Thrasher Street, Norcross, GA 30071

Locations of Records: 504 Thrasher Street, Norcross, GA 30071

Federal Employer Identification Number: 58-1271825

Legal, Trade and Assumed Names: Alliance, a Rock-Tenn Company; Voxgrafica;

Livingston Box, a Rock-Tenn Company (unofficial trade name in Alabama); Fold-Pak

Organizational Identification Number: J518594

 

Exhibit III-A-1



--------------------------------------------------------------------------------

EXHIBIT III-B

TITLE IV ERISA PLANS

Plans of the Parent and its Subsidiaries subject to Title IV of ERISA

 

(1) Defined Benefit Plans Maintained*

 

  a. The RTS Packaging, LLC Consolidated Pension Plan

 

  b. The Rock-Tenn Company Consolidated Pension Plan

 

(2) Multiemployer Defined Benefit Plans To Which Contributions Are Made

The Paper Industry Union Management Pension Fund

Plans of Smurfit-Stone Container Corporation and its Subsidiaries subject to
Title IV of ERISA

 

(1) Defined Benefit Plans Maintained*

 

  a. Smurfit-Stone Container Corporation Pension Plan for Salaried Employees

 

  b. Smurfit-Stone Container Corporation Pension Plan for Hourly Employees

 

(2) Multiemployer Defined Benefit Plans To Which Contributions Are or Were Made

Central Pension Fund (IUOE) (current)

Central States Teamsters Southeast and Southwest Areas Pension Fund (current)

Graphic Communications International Union Employer Retirement Fund (last
contribution was made on 07/31/2010)

Graphic Communications International Union Supplemental Retirement and
Disability Fund (last contribution was made on 06/30/2006)

IAM National Pension Fund (current)

IUE-CWA Pension Fund (current)

New York State Teamsters Pension Fund (last contribution was made on 12/31/2007)

Paper Industry Union Management Pension Fund (current)

Local 375 Pension Fund (Philadelphia - USW) (last contribution was made on
12/31/2009)

Suburban Teamsters of Northern Illinois Pension Fund (last contribution was made
on 06/30/2006)

UNITE HERE National Retirement Fund (current)

United Food and Commercial Workers International Union Industry Pension Fund
(last contribution was made on 06/30/2006)

Western Conference of Teamsters Pension Trust (current)

 

* Plans that have been merged into plans listed above are not separately listed.

 

Exhibit III-B-1



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

 

To: Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
New York Branch, as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Fourth Amended
and Restated Credit and Security Agreement dated as of May 27, 2011 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Rock-Tenn Financial, Inc. (“Borrower”), Rock-Tenn Converting Company (the
“Servicer”), the Lenders and Co-Agents from time to time party thereto and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Administrative Agent and Funding Agent.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1. I am the duly elected                      of Borrower.

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Performance Guarantor and its Subsidiaries during the
accounting period covered by the attached financial statements.

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Unmatured Amortization Event, as each such term is defined
under the Credit Agreement, during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate[, except as set forth in paragraph 5 below].

4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct.

[5. Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Borrower has taken, is taking, or proposes to take
with respect to each such condition or event:                     ]

 

Exhibit IV-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of
                    , 20    .

 

By:  

 

Name:   Title:  

 

Exhibit IV-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

A. Schedule of Compliance with Section 7.1(a)(iii) of the Credit Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.

This schedule relates to the month ended:                     

 

Exhibit IV-3



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the      day of                     ,             , by and between
                     (“Assignor”) and                      (“Assignee”).

PRELIMINARY STATEMENTS

A. This Assignment Agreement is being executed and delivered in accordance with
Section 12.1(b) of that certain Fourth Amended and Restated Credit and Security
Agreement dated as of May 27, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Rock-Tenn Financial,
Inc., as Borrower, Rock-Tenn Converting Company, as initial Servicer, the
Lenders and Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent, and that applicable Liquidity Agreement.
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Credit Agreement.

B. Assignor is a Committed Lender party to the Credit Agreement [and the
Liquidity Agreement dated as of                      by and among
                     (the “Liquidity Agreement”)], and Assignee wishes to become
a Committed Lender thereunder; and

C. Assignor is selling and assigning to Assignee an undivided             % (the
“Transferred Percentage”) interest in all of Assignor’s rights and obligations
under the Transaction Documents [and the Liquidity Agreement], including,
without limitation, Assignor’s Commitment[, Assignor’s Liquidity Commitment] and
(if applicable) Assignor’s Loans as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1. The sale, transfer and assignment effected by this Assignment Agreement shall
become effective (the “Effective Date”) two (2) Business Days (or such other
date selected by the Administrative Agent in its sole discretion) following the
date on which a notice substantially in the form of Schedule II to this
Assignment Agreement (“Effective Notice”) is delivered by the applicable
Co-Agent to the Conduit in the Assignor’s Conduit Group, Assignor and Assignee.
From and after the Effective Date, Assignee shall be a Committed Lender party to
the Credit Agreement for all purposes thereof as if Assignee were an original
party thereto and Assignee agrees to be bound by all of the terms and provisions
contained therein.

 

Exhibit V-1



--------------------------------------------------------------------------------

2. If Assignor has no outstanding principal under the Credit Agreement [or its
Liquidity Agreement], on the Effective Date, Assignor shall be deemed to have
hereby transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Assignee shall be
deemed to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment [and Liquidity Commitment] and
all rights and obligations associated therewith under the terms of the Credit
Agreement [and its Liquidity Agreement], including, without limitation, the
Transferred Percentage of Assignor’s future funding obligations under the Credit
Agreement [and its Liquidity Agreement].

3. If Assignor has any outstanding principal under the Credit Agreement [and its
Liquidity Agreement], at or before 12:00 noon, local time of Assignor, on the
Effective Date Assignee shall pay to Assignor, in immediately available funds,
an amount equal to the sum of (i) the Transferred Percentage of the outstanding
principal of Assignor’s Loans [and, without duplication, Assignor’s Percentage
Interests (as defined in the Liquidity Agreement)] (such amount, being
hereinafter referred to as the “Assignee’s Principal”); (ii) all accrued but
unpaid (whether or not then due) Interest attributable to Assignee’s Principal;
and (iii) accruing but unpaid fees and other costs and expenses payable in
respect of Assignee’s Principal for the period commencing upon each date such
unpaid amounts commence accruing, to and including the Effective Date (the
“Assignee’s Acquisition Cost”); whereupon, Assignor shall be deemed to have
sold, transferred and assigned to Assignee, without recourse, representation or
warranty (except as provided in paragraph 6 below), and Assignee shall be deemed
to have hereby irrevocably taken, received and assumed from Assignor, the
Transferred Percentage of Assignor’s Commitment, Liquidity Commitment, Loans (if
applicable) [and Percentage Interests (if applicable)] and all related rights
and obligations under the Transaction Documents [and its Liquidity Agreement],
including, without limitation, the Transferred Percentage of Assignor’s future
funding obligations under the Credit Agreement [and its Liquidity Agreement].

4. Concurrently with the execution and delivery hereof, Assignor will provide to
Assignee copies of all documents requested by Assignee which were delivered to
Assignor pursuant to the Credit Agreement [or its Liquidity Agreement].

5. Each of the parties to this Assignment Agreement agrees that at any time and
from time to time upon the written request of any other party, it will execute
and deliver such further documents and do such further acts and things as such
other party may reasonably request in order to effect the purposes of this
Assignment Agreement.

6. By executing and delivering this Assignment Agreement, Assignor and Assignee
confirm to and agree with each other, the Agents and the Committed Lenders as
follows: (a) other than the representation and warranty that it has not created
any Adverse Claim upon any interest being transferred hereunder, Assignor makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made by any other Person in or in
connection with any of the Transaction Documents [or its Liquidity Agreement] or
the execution, legality,

 

Exhibit V-2



--------------------------------------------------------------------------------

validity, enforceability, genuineness, sufficiency or value of Assignee, the
Credit Agreement[, its Liquidity Agreement] or any other instrument or document
furnished pursuant thereto or the perfection, priority, condition, value or
sufficiency of any Collateral; (b) Assignor makes no representation or warranty
and assumes no responsibility with respect to the financial condition of
Borrower, any Obligor, any Affiliate of Borrower or the performance or
observance by Borrower, any Obligor, any Affiliate of Borrower of any of their
respective obligations under the Transaction Documents or any other instrument
or document furnished pursuant thereto or in connection therewith; (c) Assignee
confirms that it has received a copy of each of the Transaction Documents [and
the Liquidity Agreement], and other documents and information as it has
requested and deemed appropriate to make its own credit analysis and decision to
enter into this Assignment Agreement; (d) Assignee will, independently and
without reliance upon the Agents, Conduits, Borrower or any other Committed
Lender or Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Transaction Documents [and the Liquidity Agreement];
(e) Assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Transaction
Documents [and the Liquidity Agreement] as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; and (f) Assignee agrees that it will perform in accordance
with their terms all of the obligations which, by the terms of [its Liquidity
Agreement,] the Credit Agreement and the other Transaction Documents, are
required to be performed by it as a Committed Lender or, when applicable, as a
Lender.

7. Each party hereto represents and warrants to and agrees with the
Administrative Agent and the Funding Agent that it is aware of and will comply
with the provisions of the Credit Agreement, including, without limitation,
Sections 14.5 and 14.6 thereof.

8. Schedule I hereto sets forth the revised Commitment and Liquidity Commitment
of Assignor and the Commitment and Liquidity Commitment of Assignee, as well as
administrative information with respect to Assignee.

9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Assignee hereby covenants and agrees that, prior to the date which is one
year and one day after the payment in full of all senior indebtedness for
borrowed money of the Conduit in the Assignor’s Conduit Group, it will not
institute against, or join any other Person in instituting against, such Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

 

Exhibit V-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:  

 

Title:   [ASSIGNEE] By:  

 

Title:  

 

Exhibit V-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date:                     ,     

Transferred Percentage:             %

 

    A-1     A-2     B-1     B-2     C-1     C-2  

Assignor

  Commitment
(prior to
giving effect
to the
Assignment
Agreement)     Commitment
(after giving
effect to the
Assignment
Agreement)     Outstanding
principal
(if any)     Ratable
Share of
Outstanding
principal     Liquidity
Commitment
(prior to
giving effect
to the
Assignment
Agreement)     Liquidity
Commitment
(after giving
effect to the
Assignment
Agreement)              

 

    A-1     A-2     B-1     B-2     C-1     C-2  

Assignee

  Commitment
(prior to
giving effect
to the
Assignment
Agreement)     Commitment
(after giving
effect to the
Assignment
Agreement)     Outstanding
principal
(if any)     Ratable
Share of
Outstanding
principal     Liquidity
Commitment
(prior to
giving effect
to the
Assignment
Agreement)     Liquidity
Commitment
(after giving
effect to the
Assignment
Agreement)              

Address for Notices

 

 

 

 

Attention:

Phone:

Fax:

 

Exhibit V-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:

 

 

  , Assignor  

 

   

 

 

TO:

 

 

  , Assignor  

 

   

 

 

The undersigned, as Administrative Agent under the Fourth Amended and Restated
Credit and Security Agreement dated as of May 27, 2011 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”) among Rock-Tenn
Financial, Inc. (“Borrower”), Rock-Tenn Converting Company, as initial Servicer,
the Lenders and Co-Agents from time to time party thereto and Coöperatieve
Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch,
as Administrative Agent and Funding Agent, hereby acknowledges receipt of
executed counterparts of a completed Assignment Agreement dated as of
                    , 20     between                     , as Assignor, and
                    , as Assignee. Terms defined in such Assignment Agreement
are used herein as therein defined.

1. Pursuant to such Assignment Agreement, you are advised that the Effective
Date will be                     ,     .

2. Each of the undersigned hereby consents to the Assignment Agreement as
required by Section 12.1(b) of the Credit Agreement.

[3. Pursuant to such Assignment Agreement, the Assignee is required to pay
$             to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours,

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW

YORK BRANCH, as Administrative Agent

By:  

 

Title:  

 

 

Exhibit V-6



--------------------------------------------------------------------------------

[INSERT APPLICABLE CONDUIT’S NAME] By:  

 

Title:  

 

Exhibit V-7



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF MONTHLY REPORT

See attached.

 

Exhibit VI-1



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF PERFORMANCE UNDERTAKING

THIS THIRD AMENDED AND RESTATED PERFORMANCE UNDERTAKING (this “Undertaking”),
dated as of May 27, 2011, is executed by Rock-Tenn Company, a Georgia
corporation (the “Performance Guarantor” or “Parent”), in favor of Rock-Tenn
Financial, Inc., a Georgia corporation (together with its successors and
assigns, “Recipient”).

RECITALS

1. Rock-Tenn Company of Texas, a Georgia corporation, Rock-Tenn Converting
Company, a Georgia corporation, Rock-Tenn Mill Company, LLC, a Georgia limited
liability company, Rock-Tenn – Solvay, LLC, a Delaware limited liability
company, PCPC, Inc., a California corporation, Waldorf Corporation, a Delaware
corporation, Rock-Tenn – Southern Container, LLC, a Delaware limited liability
company and RockTenn CP, LLC, a Delaware limited liability company
(collectively, the “Originators”), Parent and Recipient have entered into a
Third Amended and Restated Receivables Sale Agreement, dated as of May 27, 2011
(as amended, restated or otherwise modified from time to time, the “Sale
Agreement”), pursuant to which Originators, subject to the terms and conditions
contained therein, are selling all of their respective right, title and interest
in and to certain accounts receivable to Recipient.

2. Performance Guarantor owns one hundred percent (100%) of the capital stock of
each of the Originators and Recipient, and each of the Originators and
Performance Guarantor is expected to receive substantial direct and indirect
benefits from their sale of receivables to Recipient pursuant to the Sale
Agreement (which benefits are hereby acknowledged).

3. As an inducement for Recipient to acquire Originators’ accounts receivable
pursuant to the Sale Agreement, Performance Guarantor has agreed to guaranty the
due and punctual performance (a) by Originators of their obligations under the
Sale Agreement, and (b) by each Originator of its Servicing Related Obligations
(as hereinafter defined).

4. Performance Guarantor wishes to guaranty the due and punctual performance by
Originators of the obligations described in clause 3 above as provided herein
and wishes to amend and restate the existing Second Amended and Restated
Performance Undertaking, dated as of August 14, 2009, by Performance Guarantor
in favor of Recipient.

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

 

Exhibit VII-1



--------------------------------------------------------------------------------

Section 1. Definitions. Capitalized terms used herein and not defined herein
shall the respective meanings assigned thereto in the Sale Agreement or the
Credit and Security Agreement (as hereinafter defined). In addition:

“Agreements” means the Sale Agreement and the Credit and Security Agreement.

“Credit and Security Agreement” means that certain Fourth Amended and Restated
Credit and Security Agreement, dated as of May 27, 2011 by and among Recipient,
as Borrower, Rock-Tenn Converting Company, as Servicer, the Lenders and
Co-Agents from time to time party thereto and Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch, as
Administrative Agent and Funding Agent, as amended, restated or otherwise
modified from time to time in accordance with the terms thereof.

“Guaranteed Obligations” means, collectively:

(a) all covenants, agreements, terms, conditions and indemnities to be performed
and observed by any Originator under and pursuant to the Sale Agreement and each
other document executed and delivered by any Originator pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any Originator under the Sale
Agreement, whether for fees, expenses (including reasonable counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason; and

(b) all Servicing Related Obligations.

“Servicing Related Obligations” means, collectively, all obligations of
Rock-Tenn Converting Company as Servicer under the Credit and Security Agreement
or which arise pursuant to Sections 8.2, 8.3 or 14.4(a) of the Credit and
Security Agreement as a result of its termination as Servicer.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each Originator of its respective Guaranteed Obligations. This
Undertaking is an absolute, unconditional and continuing guaranty of the full
and punctual performance of all Guaranteed Obligations of each Originator under
the Agreements and each other document executed and delivered by any Originator
pursuant to the Agreements and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Originator to
Recipient, the Agents or the Lenders from any other Person or resort to any
collateral security, any balance of any deposit account or credit on the books
of Recipient, the Agents or any Lender in favor of any Originator or any other
Person or other means of obtaining payment. Should any Originator default in the
payment or performance of any of its Guaranteed Obligations, Recipient (or its
assigns) may cause the immediate performance by Performance Guarantor of the
Guaranteed Obligations and cause any payment Guaranteed Obligations to become
forthwith due and payable to Recipient (or its assigns), without demand or
notice of any nature (other than as expressly provided herein), all of which are
hereby

 

Exhibit VII-2



--------------------------------------------------------------------------------

expressly waived by Performance Guarantor. Notwithstanding the foregoing, this
Undertaking is not a guarantee of the collection of any of the Receivables and
Performance Guarantor shall not be responsible for any Guaranteed Obligations to
the extent the failure to perform such Guaranteed Obligations by any Originator
results from Receivables being uncollectible on account of the insolvency,
bankruptcy or lack of creditworthiness of the related Obligor; provided that
nothing herein shall relieve any Originator from performing in full its
Guaranteed Obligations under the Agreements or Performance Guarantor of its
undertaking hereunder with respect to the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by any Originator or asserting any other rights of
Recipient under this Undertaking. Performance Guarantor warrants that it has
adequate means to obtain from each Originator, on a continuing basis,
information concerning the financial condition of such Originator, and that it
is not relying on Recipient to provide such information, now or in the future.
Performance Guarantor also irrevocably waives all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with each Originator and with each other party who now is or after the
date hereof becomes liable in any manner for any of the Guaranteed Obligations,
in such manner as Recipient in its sole discretion deems fit, and to this end
Performance Guarantor agrees that the validity and enforceability of this
Undertaking, including without limitation, the provisions of Section 7 hereof,
shall not be impaired or affected by any of the following: (a) any extension,
modification or renewal of, or indulgence with respect to, or substitutions for,
the Guaranteed Obligations or any part thereof or any agreement relating thereto
at any time; (b) any failure or omission to enforce any right, power or remedy
with respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or any collateral securing the Guaranteed Obligations or any
part thereof; (c) any waiver of any right, power or remedy or of any

 

Exhibit VII-3



--------------------------------------------------------------------------------

Termination Event, Amortization Event, or default with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto; (d) any
release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other obligation of any
person or entity with respect to the Guaranteed Obligations or any part thereof;
(e) the enforceability or validity of the Guaranteed Obligations or any part
thereof or the genuineness, enforceability or validity of any agreement relating
thereto or with respect to the Guaranteed Obligations or any part thereof;
(f) the application of payments received from any source to the payment of any
payment Obligations of any Originator or any part thereof or amounts which are
not covered by this Undertaking even though Recipient (or its assigns) might
lawfully have elected to apply such payments to any part or all of the payment
Obligations of such Originator or to amounts which are not covered by this
Undertaking; (g) the existence of any claim, setoff or other rights which
Performance Guarantor may have at any time against any Originator in connection
herewith or any unrelated transaction; (h) any assignment or transfer of the
Guaranteed Obligations or any part thereof; or (i) any failure on the part of
any Originator to perform or comply with any term of the Agreements or any other
document executed in connection therewith or delivered thereunder, all whether
or not Performance Guarantor shall have had notice or knowledge of any act or
omission referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against Originators.
Notwithstanding (a) any change of ownership of any Originator or the insolvency,
bankruptcy or any other change in the legal status of any Originator; (b) the
change in or the imposition of any law, decree, regulation or other governmental
act which does or might impair, delay or in any way affect the validity,
enforceability or the payment when due of the Guaranteed Obligations; (c) the
failure of any Originator or Performance Guarantor to maintain in full force,
validity or effect or to obtain or renew when required all governmental and
other approvals, licenses or consents required in connection with the Guaranteed
Obligations or this Undertaking, or to take any other action required in
connection with the performance of all obligations pursuant to the Guaranteed
Obligations or this Undertaking; or (d) if any of the moneys included in the
Guaranteed Obligations have become irrecoverable from any Originator for any
other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Originator or for any other reason with respect to any Originator, all such
amounts then due and owing with respect to the Guaranteed Obligations under the
terms of the Agreements, or any other agreement evidencing, securing or
otherwise executed in connection with the Guaranteed Obligations, shall be
immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

 

Exhibit VII-4



--------------------------------------------------------------------------------

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold would not reasonably be
expected to have a Material Adverse Effect.

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Performance Guarantor or its Subsidiaries (except as created
hereunder) except, in any case, where such contravention or violation would not
reasonably be expected to have a Material Adverse Effect. With respect to the
transactions contemplated under this Undertaking and the Agreements, the
Performance Guarantor and each of its Subsidiaries is in compliance in all
material respects with all laws, rules and regulations promulgated by the U.S.
Treasury Department Office of Foreign Assets Control pursuant to the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et. seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order
promulgated thereunder (including, without limitation, having in full force and
effect any required licenses thereunder).

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of September 30, 2010
heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) September 30, 2010 and (ii) the last time this

 

Exhibit VII-5



--------------------------------------------------------------------------------

representation was made or deemed made, no event has occurred which would
reasonably be expected to have a Material Adverse Effect.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No federal or state tax liens have been filed and no claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Performance Guarantor in respect of any taxes or other governmental
charges are adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

(g) ERISA. (i) Identification of Plans. Except as disclosed on Exhibit III-B of
the Credit and Security Agreement, as of the closing date or as of the last date
Exhibit III-B of the Credit and Security Agreement was updated to reflect the
establishment of a new Plan, None of the Performance Guarantor, its Restricted
Subsidiaries or any of their respective ERISA Affiliates maintains or
contributes to, or has during the past seven (7) years maintained or contributed
to, any material Plan that is subject to Title IV of ERISA.

(ii) Compliance. Each Plan maintained by the Performance Guarantor, its
Restricted Subsidiaries and any of their respective ERISA Affiliates has at all
times been maintained, by its terms and in operation, in compliance with all
applicable laws, and the Performance Guarantor and its Restricted Subsidiaries
are subject to no tax or penalty with respect to any Plan of such Person or any
ERISA Affiliate thereof, including, without limitation, any tax or penalty under
Title I or Title IV of ERISA or under Chapter 43 of the Tax Code, or any tax or
penalty resulting from a loss of deduction under Sections 162, 404, or 419 of
the Tax Code, where the failure to comply with such laws, and such taxes and
penalties, together with all other liabilities referred to in this Section 6(g)
(taken as a whole), would in the aggregate have a Material Adverse Effect;

(iii) Liabilities. None of the Performance Guarantor, its Restricted
Subsidiaries or any of their respective ERISA Affiliates is subject to any
liabilities (including withdrawal liabilities) with respect to any Plans of the
Performance

 

Exhibit VII-6



--------------------------------------------------------------------------------

Guarantor, its Restricted Subsidiaries or any of their respective ERISA
Affiliates, including, without limitation, any liabilities arising from Titles I
or IV of ERISA, other than obligations to fund benefits under an ongoing Plan
and to pay current contributions, expenses and premiums with respect to such
Plans, where such liabilities, together with all other liabilities referred to
in this Section 6(g) (taken as a whole), would in the aggregate have a Material
Adverse Effect.

(iv) Funding. The Performance Guarantor and its Restricted Subsidiaries, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect. None the Performance Guarantor, its Restricted Subsidiaries or
any of their respective ERISA Affiliates is subject to any liabilities with
respect to post-retirement medical benefits in any amounts which, together with
all other liabilities referred to in this Section 6(g) (taken as a whole), would
have a Material Adverse Effect if such amounts were then due and payable.

(v) ERISA Event. No ERISA Event has occurred or is reasonably expected to occur,
except for such ERISA Events that individually or in the aggregate would not
have a Material Adverse Effect.

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Agents or any Lender against any
Originator, (b) hereby waives all rights of subrogation (whether contractual,
under Section 509 of the United States Bankruptcy Code, at law or in equity or
otherwise) to the claims of Recipient, the Agents and the Lenders against any
Originator and all contractual, statutory or legal or equitable rights of
contribution, reimbursement, indemnification and similar rights and “claims” (as
that term is defined in the United States Bankruptcy Code) which Performance
Guarantor might now have or hereafter acquire against any Originator that arise
from the existence or performance of Performance Guarantor’s obligations
hereunder, (c) will not claim any setoff, recoupment or counterclaim against any
Originator in respect of any liability of Performance Guarantor to such
Originator and (d) waives any benefit of and any right to participate in any
collateral security which may be held by Recipient, the Agents or the Lenders.
The payment of any amounts due with respect to any indebtedness of any
Originator now or hereafter owed to Performance Guarantor is hereby subordinated
to the prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Originator to Performance Guarantor until all of the Guaranteed Obligations
shall have been paid and performed in full. If, notwithstanding the foregoing
sentence, Performance Guarantor shall collect, enforce or receive any amounts in
respect of such

 

Exhibit VII-7



--------------------------------------------------------------------------------

indebtedness while any Obligations are still unperformed or outstanding, such
amounts shall be collected, enforced and received by Performance Guarantor as
trustee for Recipient (and its assigns) and be paid over to Recipient (or its
assigns) on account of the Guaranteed Obligations without affecting in any
manner the liability of Performance Guarantor under the other provisions of this
Undertaking. The provisions of this Section 7 shall be supplemental to and not
in derogation of any rights and remedies of Recipient under any separate
subordination agreement which Recipient may at any time and from time to time
enter into with Performance Guarantor.

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Originator or otherwise, as though such payment had not
been made or other satisfaction occurred, whether or not Recipient (or its
assigns) is in possession of this Undertaking. No invalidity, irregularity or
unenforceability by reason of the Bankruptcy Code or any insolvency or other
similar law, or any law or order of any government or agency thereof purporting
to reduce, amend or otherwise affect the Guaranteed Obligations shall impair,
affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any Originator and the commencement of any case or proceeding by
or against any Originator under the Bankruptcy Code or other federal, state or
other applicable bankruptcy, insolvency or reorganization statutes. No automatic
stay under the Bankruptcy Code with respect to any Originator or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which any Originator is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

 

Exhibit VII-8



--------------------------------------------------------------------------------

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as Recipient (or its assigns) may reasonably consider
necessary or desirable to give full effect to this Undertaking and to perfect
and preserve the rights and powers of Recipient hereunder.

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
each Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipient herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and Performance Guarantor. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at the addresses set forth beneath its signature hereto, or at such
other addresses as each of Performance Guarantor or any Recipient may designate
in writing to the other. Each such notice or other communication shall be
effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEW YORK.

Section 17. CONSENT TO JURISDICTION. EACH PARTY TO THIS UNDERTAKING HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE

 

Exhibit VII-9



--------------------------------------------------------------------------------

COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS UNDERTAKING OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT
TO THIS UNDERTAKING, AND EACH SUCH PARTY HEREBY IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN
ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT
OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE
RIGHT OF ANY AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN
THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY LOAN PARTY
AGAINST ANY AGENT OR ANY LENDER OR ANY AFFILIATE OF ANY AGENT OR ANY LENDER
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED
TO, OR CONNECTED WITH THIS UNDERTAKING OR ANY DOCUMENT EXECUTED BY SUCH LOAN
PARTY PURSUANT TO THIS UNDERTAKING SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK,
NEW YORK.

Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior Debt of Recipient, it will not institute against,
or join any other Person in instituting against, Recipient any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

Exhibit VII-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

ROCK-TENN COMPANY By:  

 

Name:  

 

Title:  

 

Address for Notices: Address:   504 Thrasher Street   Norcross, Georgia 30071  
Attn:   John D. Stakel   Phone:   (678) 291-7901   Fax:   (770) 246-4642

 

Exhibit VII-11



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF COMMITTED LENDERS

 

COMMITTED LENDER

   COMMITMENT  

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., New York Branch

   $ 170,000,000   

COMMITTED LENDER

   COMMITMENT  

TD Bank, N.A.

   $ 105,000,000   

COMMITTED LENDER

   COMMITMENT  

Wells Fargo Bank, N.A.

   $ 86,000,000   

COMMITTED LENDER

   COMMITMENT  

Royal Bank of Canada

   $ 44,000,000   

COMMITTED LENDER

   COMMITMENT  

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch

   $ 44,000,000   

COMMITTED LENDER

   COMMITMENT  

Sumitomo Mitsui Banking Corporation

   $ 44,000,000   

COMMITTED LENDER

   COMMITMENT  

Fifth Third Bank

   $ 44,000,000   

COMMITTED LENDER

   COMMITMENT  

SunTrust Bank

   $ 44,000,000   

COMMITTED LENDER

   COMMITMENT  

Mizuho Corporate Bank, Ltd., New York Branch

   $ 44,000,000   

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

DOCUMENTS TO BE DELIVERED TO THE ADMINISTRATIVE AGENT

ON OR PRIOR TO EFFECTIVENESS OF THIS AGREEMENT

 

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

LENDER SUPPLEMENT

 

Lender Group:

  

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

Co-Agent

  

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

Address for Borrowing Notices:

  

Securitization – Middle Office

Rabobank International

245 Park Avenue

New York, NY 10167

Phone: (212) 916-7932

Fax: (914) 287-2254

E-mail: naconduit@rabobank.com

 

With a copy to:

 

Nieuw Amsterdam Receivables Corp.

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention: Bill Pierce

Phone: (631) 930-7226

Fax: (212) 302-8767

Email: nieuwam@gssnyc.com

Conduit(s):

   Nieuw Amsterdam Receivables Corporation

Committed Lender:

  

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

Percentage:

   27.2000%

 

Schedule C-1



--------------------------------------------------------------------------------

Address for correspondence to the Administrative Agent or Funding Agent:   

Securitization – Middle Office

Rabobank International

245 Park Avenue

New York, NY 10167

Phone: (212) 916-7932

Fax: (914) 287-2254

E-mail: naconduit@rabobank.com

 

With a copy to:

 

Nieuw Amsterdam Receivables Corp.

c/o Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, NY 11747

Attention JR Angelo

Phone: (631) 930-7202

Fax: (212) 302-8767

jrangelo@gssnyc.com

ddeangelis@gssnyc.com

 

Schedule C-2